EXHIBIT 10.1

 

 

Office Lease

METRO CENTER
919 EAST HILLSDALE BOULEVARD
FOSTER CITY, CALIFORNIA

 

 

 

 

Between

HUDSON METRO CENTER, LLC, a Delaware limited liability company

as Landlord,

and

GERON CORPORATION, a Delaware corporation

as, Tenant

 

 

 

 

 

 

--------------------------------------------------------------------------------



OFFICE LEASE

This Office Lease (this “Lease”), dated as of the date set forth in Section 1.1,
is made by and between HUDSON METRO CENTER, LLC, a Delaware limited liability
company (“Landlord”), and GERON CORPORATION, a Delaware corporation (“Tenant”).
The following exhibits are incorporated herein and made a part hereof: Exhibit A
(Outline of Premises); Exhibit B (Work Letter); Exhibit C (Form of Confirmation
Letter); Exhibit D (Rules and Regulations); Exhibit E (Judicial Reference);
Exhibit F (Additional Provisions); and Exhibit F-1 (Form of Letter of Credit).

1 BASIC LEASE INFORMATION

       1.1 Date:

October 9, 2019

              1.2 Premises.                  
                                    1.2.1 “Building”:

919 East Hillsdale Boulevard, Foster City, California, commonly known as 919
East Hillsdale Boulevard.

         1.2.2 “Premises”:

12,707 rentable square feet of space located on the second floor of the Building
and commonly known as Suite 250, the outline and location of which is set forth
in Exhibit A. If the Premises include any floor in its entirety, all corridors
and restroom facilities located on such floor shall be considered part of the
Premises.

  1.2.3 “Property”:

The Building, the parcel(s) of land upon which it is located, and, at Landlord’s
discretion, any parking facilities and other improvements serving the Building
and the parcel(s) of land upon which such parking facilities and other
improvements are located.

  1.2.4 “Project”:

The Property or, at Landlord’s discretion, any project containing the Property
and any other land, buildings or other improvements.

  1.3 Term   1.3.1 Term:

The term of this Lease (the “Term”) shall begin on the Commencement Date and
expire on the Expiration Date (or any earlier date on which this Lease is
terminated as provided herein).

1

--------------------------------------------------------------------------------




                     1.3.2 “Commencement
Date”:

The earlier of (i) the first date on which Tenant conducts business in the
Premises, or (ii) the later to occur of (a) the date on which the Tenant
Improvement Work (defined in Exhibit B) is Substantially Complete (defined in
Exhibit B), which is anticipated to be March 1, 2020 and (b) March 1, 2020.

Notwithstanding the foregoing, Tenant may enter the Premises before the
Commencement Date (but no earlier than 30 days prior to the Commencement Date),
solely for the purpose of installing telecommunications and data cabling,
equipment, furnishings and other personal property in the Premises. Other than
the obligation to pay Monthly Rent (as defined below), all of Tenant’s
obligations hereunder shall apply during any period of such early entry.
Notwithstanding the foregoing, Landlord may limit, suspend or terminate Tenant’s
rights to enter the Premises early pursuant to this Section 1.3.2 if Landlord
reasonably determines that such entry is endangering individuals working in the
Premises or is delaying completion of the Tenant Improvement Work.

Notwithstanding any contrary provision hereof, if the Commencement Date does not
occur on or before the Outside Completion Date (defined below), Tenant, as its
sole remedy (except as provided in the paragraph below), shall be entitled to an
abatement of Base Rent, beginning on the date that Base Rent otherwise first
becomes payable hereunder, in the amount of $1,588.38 for each day in the period
beginning on the Outside Completion Date and ending on the date immediately
preceding the Commencement Date. As used herein, “Outside Completion Date” means
April 1, 2020; provided, however, that the Outside Completion Date shall be
postponed by one day for each day, if any, by which the substantial completion
of the Tenant Improvement Work is delayed by (a) any event of Force Majeure, or
(b) any expansion of the scope of the Tenant Improvement Work beyond that
described in the Approved Space Plan (as defined in Section 2.3 of Exhibit B
hereto.

Notwithstanding any contrary provision hereof, if the Commencement Date does not
occur on or before August 1, 2020 (the “Second Outside Completion Date”),
Tenant, as its sole remedy (except as provided in the paragraph above), may
terminate this Lease by notifying Landlord not later than the earlier of (i) the
date occurring five (5) business days after the Second Outside Completion Date,
or (ii) the date immediately preceding the Commencement Date. Notwithstanding
any contrary provision hereof, if Landlord determines in good faith that it will
be unable to cause the Commencement Date to occur by the Second Outside
Completion Date, Landlord may immediately cease its performance of the Tenant
Improvement Work and provide Tenant with notice (the “Second Outside Completion
Date Extension Notice”) of such inability, which notice shall set forth the date
on which Landlord reasonably estimates that the Commencement Date will occur.
Upon receiving the Second Outside Completion Date Extension Notice, Tenant may
terminate this Lease by notifying Landlord within five (5) business days after
such receipt. If Tenant does not terminate this Lease pursuant to the
immediately preceding sentence, the Second Outside Completion Date shall
automatically be amended to be the date set forth in the Second Outside
Completion Date Extension Notice. If, pursuant to this Section, Tenant
terminates the Lease, then (a) such termination shall not relieve either party
of any obligation that accrued before such termination, (b) Landlord shall
promptly return to Tenant any prepaid Monthly Rent previously paid by Tenant,
and (c) promptly following the date that is 60 days after the date of such
termination, Landlord shall return to Tenant any undrawn Letter of Credit then
in its possession.

                                                           1.3.3 “Expiration
Date”:

The last day of the 87th full calendar month beginning on the Commencement Date;
provided, however, that if the Commencement Date is not the first day of a
month, then the Expiration Date shall be the last day of the 87th full calendar
month beginning immediately after the Commencement Date.

2

--------------------------------------------------------------------------------




1.4

“Base Rent”:

                    





Annual Base Monthly Base Rent Per Rent Per Rentable Square Rentable Square Foot
(rounded to Foot (rounded to Monthly Period During the nearest 100th the nearest
100th Installment Term       of a dollar)       of a dollar)       of Base Rent
Commencement Date $45.00 $3.75 $47,651.25 through last day of 12th full calendar
month of Term   13th through 24th full $46.35 $3.86 $49,080.79 calendar months
of Term   25th through 36th full $47.74 $3.98 $50,553.21 calendar months of Term
   37th through 48th full $49.17 $4.10 $52,069.81 calendar months of Term   49th
through 60th full $50.65 $4.22 $53,631.90 calendar months of Term   61st through
72nd full $52.17 $4.35 $55,240.86 calendar months of Term   73rd through 84th
full $53.73 $4.48 $56,898.08 calendar months of Term   85th full calendar month
of $55.34 $4.61 $58,605.03 Term through Expiration Date

Notwithstanding the foregoing, Base Rent shall be abated, in the amounts of (a)
$47,651.25 per month, for the first two (2) full calendar months of the Term and
(b) $34,902.25 for the third full calendar month of the Term; provided, however,
that if a Default (defined in Section 19.1) exists when any such abatement would
otherwise apply, such abatement shall be deferred until the date, if any, on
which such Default is cured.

1.5 Intentionally Omitted.                                                      
  1.6 “Tenant’s Share”: 8.7668% (based upon a total of 144,944 rentable square
feet in the Building).   1.7 “Permitted Use”: General office use consistent with
a first-class office building.   1.8. “Security Deposit”: $310,662.00, as more
particularly described in Section 21.                         Prepaid Base Rent:
        $47,651.25, as more particularly described in Section 3.   1.9 Parking:
41 unreserved parking spaces, at the rate of $0.00 per space per month.

3

--------------------------------------------------------------------------------





1.10 Address of Tenant: Before the Commencement Date:                      
                                                                Geron
Corporation 149 Commonwealth Drive, Suite 2070 Menlo Park, California 94025
Attn: Legal Department, Pam Smith   with a copy to:   Cooley LLP 101 California
Street, Fifth Floor San Francisco, California 94111-5800 Attn: Chadwick L.
Mills, Esq.   From and after the Commencement Date: At the Premises.   with a
copy to:   Cooley LLP 101 California Street, Fifth Floor San Francisco,
California 94111-5800 Attn: Chadwick L. Mills, Esq.   1.11 Address of Landlord:
Hudson Metro Center, LLC c/o Hudson Pacific Properties 950 Tower Lane, Suite
1800 Foster City, California 94404 Attn: Building manager   with copies to:  
Hudson Metro Center, LLC c/o Hudson Pacific Properties 950 Tower Lane, Suite
1800 Foster City, California 94404 Attn: Managing Counsel   and   Hudson Metro
Center, LLC c/o Hudson Pacific Properties 11601 Wilshire Boulevard, Suite 900
Los Angeles, California 90025 Attn: Lease Administration   1.12 Broker(s):
Savills Studley (“Tenant’s Broker”), representing Tenant, and Cushman &
Wakefield (“Landlord’s Broker”), representing Landlord.   1.13 Building HVAC
Hours and Holidays: “Building HVAC Hours” mean 8:00 a.m. to 6:00 p.m., Monday
through Friday, excluding the day of observation of New Year’s Day, Presidents
Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day,
and, at Landlord’s discretion, any other locally or nationally recognized
holiday that is observed by other Comparable Buildings (defined in Section
25.10) (collectively, “Holidays”).   1.14 “Tenant
Improvements”: Defined in Exhibit B, if any.   1.15 “Guarantor”: None.   1.16
Letter of Credit: $310,662.00, subject to and as described further in Section 2
of Exhibit F.

4

--------------------------------------------------------------------------------



2 PREMISES AND COMMON AREAS.

2.1 The Premises.

2.1.1 Subject to the terms hereof, Landlord hereby leases the Premises to Tenant
and Tenant hereby leases the Premises from Landlord. Landlord and Tenant
acknowledge that the rentable square footage of the Premises is as set forth in
Section 1.2.2 and the rentable square footage of the Building is as set forth in
Section 1.6. At any time Landlord may deliver to Tenant a notice substantially
in the form of Exhibit C, as a confirmation of the information set forth
therein. Tenant shall execute and return (or, by notice to Landlord, reasonably
object to) such notice within 10 days after receiving it, and if Tenant fails to
do so, Tenant shall be deemed to have executed and returned it without
exception.

2.1.2 Except as expressly provided herein (including in Exhibit B), the Premises
are accepted by Tenant in their configuration and condition existing on the date
hereof, without any obligation of Landlord to perform or pay for any alterations
to the Premises, and without any representation or warranty regarding the
configuration or condition of the Premises, the Building or the Project or their
suitability for Tenant’s business. Landlord shall deliver the Premises to Tenant
with the floors cleared of trash and swept. Nothing in this Section 2.1.2 shall
limit Landlord’s obligations under Section 5 and Section 7.1.

2.2 Common Areas. Tenant may use, in common with Landlord and other parties and
subject to the Rules and Regulations (defined in Exhibit D), any portions of the
Property that are designated from time to time by Landlord for such use (the
“Common Areas”).

3 RENT. Tenant shall pay all Base Rent and Additional Rent (defined below)
(collectively, “Rent”) to Landlord or Landlord’s agent, without prior notice or
demand or any setoff or deduction, at the place Landlord may designate from time
to time, in money of the United States of America that, at the time of payment,
is legal tender for the payment of all obligations. As used herein, “Additional
Rent” means all amounts, other than Base Rent, that Tenant is required to pay
Landlord hereunder. Monthly payments of Base Rent and monthly payments of
Additional Rent for Expenses (defined in Section 4.2.2), Taxes (defined in
Section 4.2.3) and parking (collectively, “Monthly Rent”) shall be paid in
advance on or before the first day of each calendar month during the Term;
provided, however, that the installment of Base Rent for the first full calendar
month for which Base Rent is payable hereunder and the installment of Additional
Rent for Expenses and Taxes for the first full calendar month for which such
Additional Rent is payable hereunder shall be paid upon Tenant’s execution and
delivery hereof. Except as otherwise provided herein, all other items of
Additional Rent shall be paid within 30 days after Landlord’s request for
payment. Rent for any partial calendar month shall be prorated based on the
actual number of days in such month. Without limiting Landlord’s other rights or
remedies, (a) if any installment of Rent is not received by Landlord or its
designee within five (5) business days after its due date, Tenant shall pay
Landlord a late charge equal to 5% of the overdue amount (provided, however,
that such late charge shall not apply to any such delinquency unless either (i)
such delinquency is not cured within five (5) business days after notice from
Landlord, or (ii) Tenant previously received notice from Landlord of a
delinquency that occurred earlier in the same calendar year); and (b) any Rent
that is not paid within 10 days after its due date shall bear interest, from its
due date until paid, at the lesser of 10% per annum or the highest rate
permitted by Law (defined in Section 5). Tenant’s covenant to pay Rent is
independent of every other covenant herein. Notwithstanding any contrary
provision of the Lease, Tenant shall have the right, from time to time during
the term of the Lease (as it may be extended), upon at least 30 days’ prior
written notice to Landlord, to change its method of paying Monthly Rent from the
method otherwise permitted hereunder to Automated Clearing House (“ACH”), or
vice versa. Where Tenant elects to make such payment by means of ACH, Landlord,
within 30 days after receiving Tenant’s written request, shall use commercially
reasonable efforts, at no material cost or liability to Landlord, to cooperate
with Tenant to complete all necessary forms in order to enable Tenant to use
such method of payment.

4 EXPENSES AND TAXES.

4.1 General Terms. In addition to Base Rent, Tenant shall pay, in accordance
with Section 4.4, for each Expense Year (defined in Section 4.2.1), an amount
equal to the sum of (a) Tenant’s Share of Expenses for such Expense Year, plus
(b) Tenant’s Share of Taxes for such Expense Year. Tenant’s Share of Expenses
and Tenant’s Share of Taxes for any partial Expense Year shall be prorated based
on the number of days in such Expense Year.

4.2 Definitions. As used herein, the following terms have the following
meanings:

4.2.1 “Expense Year” means each calendar year in which any portion of the Term
occurs.

5

--------------------------------------------------------------------------------



4.2.2 “Expenses” means all expenses, costs and amounts that Landlord pays or
accrues during any Expense Year because of or in connection with the ownership,
management, maintenance, security, repair, replacement, restoration or operation
of the Property. Landlord shall act in a reasonable manner in incurring
Expenses. Expenses shall include (i) the cost of supplying all utilities, the
cost of operating, repairing, maintaining and renovating the utility, telephone,
mechanical, sanitary, storm-drainage, and elevator systems, and the cost of
maintenance and service contracts in connection therewith; (ii) the cost of
licenses, certificates, permits and inspections, the cost of contesting any Laws
that may affect Expenses, and the costs of complying with any
governmentally-mandated transportation-management or similar program; (iii) the
cost of all insurance premiums and deductibles; (iv) the cost of landscaping and
relamping; (v) the cost of parking-area operation, repair, restoration, and
maintenance; (vi) a management fee in the amount (which fee may be imputed if
Landlord has internalized management or otherwise acts as its own property
manager and which fee is hereby acknowledged to be reasonable) of 3% of gross
annual receipts from the Property (excluding the management fee), together with
other fees and costs, including consulting fees, legal fees and accounting fees,
of all contractors and consultants in connection with the management, operation,
maintenance and repair of the Property; (vii) the fair rental value of any
management office space; (viii) wages, salaries and other compensation, expenses
and benefits, including taxes levied thereon, of all persons engaged in the
operation, maintenance and security of the Property, and costs of training,
uniforms, and employee enrichment for such persons; (ix) the costs of operation,
repair, maintenance and replacement of all systems and equipment (and components
thereof) of the Property; (x) the cost of janitorial, alarm, security and other
services, replacement of wall and floor coverings, ceiling tiles and fixtures in
Common Areas, maintenance and replacement of curbs and walkways, repair to roofs
and re-roofing; (xi) rental or acquisition costs of supplies, tools, equipment,
materials and personal property used in the maintenance, operation and repair of
the Property; (xii) the cost of capital improvements or any other items that are
(A) intended to reduce current or future Expenses, enhance the safety or
security of the Property or its occupants, or enhance the environmental
sustainability of the Property’s operations, (B) replacements or modifications
of the nonstructural portions of the Base Building (defined in Section 5) or
Common Areas that are required to keep the Base Building or Common Areas in good
condition, or (C) required under any Law (except to the extent that such Law was
in effect and required the installation of such capital improvements or other
items before the date hereof); (xiii) the cost of tenant-relation programs
reasonably established by Landlord; and (xiv) payments under any existing or
future reciprocal easement agreement, transportation management agreement,
cost-sharing agreement or other covenant, condition, restriction or similar
instrument affecting the Property.

Notwithstanding the foregoing, Expenses shall not include: (a) capital
expenditures not described in clauses (xi) or (xii) above (in addition, any
capital expenditure shall be amortized (including actual or imputed interest on
the amortized cost) over the lesser of (i) the useful life of the item purchased
through such capital expenditure, as reasonably determined by Landlord, or (ii)
the period of time that Landlord reasonably estimates will be required for any
Expense savings resulting from such capital expenditure to equal such capital
expenditure; provided, however, that any capital expenditure that is included in
Expenses solely on the grounds that it is intended to reduce current or future
Expenses shall be so amortized over the period of time described in the
preceding clause (ii));; (b) depreciation; (c) interest, principal or any other
payments under any mortgage or other non-operating debts of Landlord; (d) costs
of repairs to the extent Landlord is reimbursed by insurance or condemnation
proceeds; (e) except as provided in clause (xiii) above, costs of leasing space
in the Building, including brokerage commissions, lease concessions, rental
abatements and construction allowances granted to specific tenants; (f) costs of
selling, financing or refinancing the Building; (g) fines, penalties or interest
resulting from late payment of Taxes or Expenses; (h) organizational expenses of
creating or operating the entity that constitutes Landlord; (i) damages paid to
Tenant hereunder or to other tenants of the Building under their respective
leases; (j) amounts (other than management fees) paid to Landlord’s affiliates
for services, but only to the extent such amounts exceed the prices charged for
such services by parties having similar skill and experience; (k) fines or
penalties resulting from any violations of Law, negligence or willful misconduct
of Landlord or its employees, agents or contractors; (l) advertising and
promotional expenses; (m) Landlord’s charitable and political contributions; (n)
ground lease rental; (o) attorney’s fees and other expenses incurred in
connection with negotiations or disputes with tenants or other occupants of the
Building; (p) costs of services or benefits made available to other tenants of
the Building but not to Tenant; (q) costs of purchasing or leasing major
sculptures, paintings or other artwork (as opposed to decorations purchased or
leased by Landlord for display in the Common Areas of the Building); (r) any
expense for which Landlord has received actual reimbursement from a third party
(other than from a tenant of the Building pursuant to its lease); (s) costs of
curing defects in design or original construction of the Property; (t) costs
that Landlord is entitled to recover under a warranty, except to the extent it
would not be fiscally prudent to pursue legal action to recover such costs; (u)
expenses (other than Parking Expenses (defined below)) of operating any
commercial concession at the Project; (v) Parking Expenses (defined below),
except to the extent Parking Expenses exceed parking revenues on an annual basis
(as used herein, “Parking Expenses” means costs of operating, maintaining and
repairing the Parking Facility, including costs of parking equipment, tickets,
supplies, signs, cleaning, resurfacing, restriping, parking-garage management
fees, and the wages, salaries, employee benefits and taxes for individuals
working exclusively in the Parking Facility; provided, however, that Parking
Expenses shall exclude (i) capital expenses, and (ii) costs of electricity,
janitorial service, elevator maintenance and insurance); (w) reserves; (x) bad
debt expenses; (y) costs of cleaning up Hazardous Materials, except for routine
cleanup performed as part of the ordinary operation and maintenance of the
Property (as used herein, “Hazardous Materials” means any material now or
hereafter defined or regulated by any Law or governmental authority as
radioactive, toxic, hazardous, or waste, or a chemical known to the state of
California to cause cancer or reproductive toxicity, including (1) petroleum and
any of its constituents or byproducts, (2) radioactive materials, (3) asbestos
in any form or condition, and (4) materials regulated by any of the following,
as amended from time to time, and any rules promulgated thereunder: the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. §§9601 et seq.; the Resource Conservation and Recovery Act, 42 U.S.C.
§§6901, et seq.; the Toxic Substances Control Act, 15 U.S.C. §§2601, et seq.;
the Clean Water Act, 33 U.S.C. §§1251 et seq; the Clean Air Act, 42 U.S.C.
§§7401 et seq.; The California Health and Safety Code; The California Water
Code; The California Labor Code; The California Public Resources Code; and The
California Fish and Game Code.); or (z) wages, salaries, fees or fringe benefits
(“Labor Costs”) paid to executive personnel or officers or partners of Landlord
(provided, however, that if such individuals provide services directly related
to the operation, maintenance or ownership of the Property that, if provided
directly by a general manager or property manager or his or her general support
staff, would normally be chargeable as an operating expense of a comparable
office building, then the Labor Costs of such individuals may be included in
Expenses to the extent of the percentage of their time that is spent providing
such services to the Property).

6

--------------------------------------------------------------------------------



If, during any portion of any Expense Year, the Building is not 100% occupied
(or a service provided by Landlord to Tenant is not provided by Landlord to a
tenant that provides such service itself, or any tenant of the Building is
entitled to free rent, rent abatement or the like), Expenses for such Expense
Year shall be determined as if the Building had been 100% occupied (and all
services provided by Landlord to Tenant had been provided by Landlord to all
tenants, and no tenant of the Building had been entitled to free rent, rent
abatement or the like) during such portion of such Expense Year.

4.2.3 “Taxes” means all federal, state, county or local governmental or
municipal taxes, fees, charges, assessments, levies, licenses or other
impositions, whether general, special, ordinary or extraordinary, that are paid
or accrued during any Expense Year (without regard to any different fiscal year
used by such governmental or municipal authority) because of or in connection
with the ownership, leasing or operation of the Property. Taxes shall include
(a) real estate taxes; (b) general and special assessments; (c) transit taxes;
(d) leasehold taxes; (e) personal property taxes imposed upon the fixtures,
machinery, equipment, apparatus, systems, appurtenances, furniture and other
personal property used in connection with the Property; (f) any tax on the rent,
right to rent or other receipts from any portion of the Property or as against
the business of leasing any portion of the Property; (g) any assessment, tax,
fee, levy or charge imposed by any governmental agency, or by any
non-governmental entity pursuant to any private cost-sharing agreement, in order
to fund the provision or enhancement of any fire-protection, street-, sidewalk-
or road-maintenance, refuse-removal or other service that is (or, before the
enactment of Proposition 13, was) normally provided by governmental agencies to
property owners or occupants without charge (other than through real property
taxes); and (h) payments in lieu of taxes under any tax increment financing
agreement, abatement agreement, agreement to construct improvements, or other
agreement with any governmental body or agency or taxing authority. Any costs
and expenses (including reasonable attorneys’ and consultants’ fees) incurred in
attempting to protest, reduce or minimize Taxes shall be included in Taxes for
the year in which they are incurred. Notwithstanding any contrary provision
hereof, Taxes shall be determined without regard to any “green building” credit
and shall exclude (i) all excess profits taxes, franchise taxes, gift taxes,
capital stock taxes, inheritance and succession taxes, transfer taxes, estate
taxes, federal and state income taxes, and other taxes to the extent (x)
applicable to Landlord’s general or net income (as opposed to rents or receipts
attributable to operations at the Property), or (y) measured solely by the
square footage, rent, fees, services, tenant allowances or similar amounts,
rights or obligations described or provided in or under any particular lease,
license or similar agreement or transaction at the Building; (ii) any Expenses,
and (iii) any items required to be paid or reimbursed by Tenant under Section
4.5.

4.3 Allocation. Landlord, in its reasonable discretion, may equitably allocate
Expenses among office, retail or other portions or occupants of the Property. If
Landlord incurs Expenses or Taxes for the Property together with another
property, Landlord, in its reasonable discretion, shall equitably allocate such
shared amounts between the Property and such other property.

4.4 Calculation and Payment of Expenses and Taxes.

4.4.1 Statement of Actual Expenses and Taxes; Payment by Tenant. Landlord shall
give to Tenant, after the end of each Expense Year, a Building-standard
statement (the “Statement”) setting forth the actual Expenses and Taxes for such
Expense Year. If the amount paid by Tenant for such Expense Year pursuant to
Section 4.4.2 is less or more than the sum of Tenant’s Share of the actual
Expenses plus Tenant’s Share of the actual Taxes (as such amounts are set forth
in such Statement), Tenant shall pay Landlord the amount of such underpayment,
or receive a credit in the amount of such overpayment, with or against the Rent
then or next due hereunder; provided, however, that if this Lease has expired or
terminated and Tenant has vacated the Premises, Tenant shall pay Landlord the
amount of such underpayment, or Landlord shall pay Tenant the amount of such
overpayment (less any Rent due), within 30 days after delivery of such
Statement. Any failure of Landlord to timely deliver the Statement for any
Expense Year shall not diminish either party’s rights under this Section 4.
Notwithstanding the foregoing, if Landlord fails to furnish a Statement by April
30 of the second (2nd) calendar year following the Expense Year to which such
Statement applies, Tenant shall not be required to pay Landlord any underpayment
for such Expense Year, except as provided in Section 4.4.3.

7

--------------------------------------------------------------------------------



4.4.2 Statement of Estimated Expenses and Taxes. Landlord shall give to Tenant,
for each Expense Year, a Building-standard statement (the “Estimate Statement”)
setting forth Landlord’s reasonable estimates of the Expenses (the “Estimated
Expenses”) and Taxes (the “Estimated Taxes”) for such Expense Year. Upon
receiving an Estimate Statement, Tenant shall pay, with its next installment of
Base Rent coming due at least 30 days after such receipt, an amount equal to the
excess of (a) the amount obtained by multiplying (i) the sum of Tenant’s Share
of the Estimated Expenses plus Tenant’s Share of the Estimated Taxes (as such
amounts are set forth in such Estimate Statement), by (ii) a fraction, the
numerator of which is the number of months that have elapsed in the applicable
Expense Year (including the month of such payment) and the denominator of which
is 12, over (b) any amount previously paid by Tenant for such Expense Year
pursuant to this Section 4.4.2. Until Landlord delivers a new Estimate Statement
(which Landlord may do at any time), Tenant shall pay monthly, with the monthly
Base Rent installments, an amount equal to one-twelfth (1/12) of the sum of
Tenant’s Share of the Estimated Expenses plus Tenant’s Share of the Estimated
Taxes, as such amounts are set forth in the previous Estimate Statement. Any
failure of Landlord to timely deliver any Estimate Statement shall not diminish
Landlord’s rights to receive payments and revise any previous Estimate Statement
under this Section 4.

4.4.3 Retroactive Adjustment of Taxes. Notwithstanding any contrary provision
hereof, if, after Landlord’s delivery of any Statement, an increase or decrease
in Taxes occurs for the applicable Expense Year (whether by reason of
reassessment, error, or otherwise), Taxes for such Expense Year shall be
retroactively adjusted. If, as a result of such adjustment, it is determined
that Tenant has under- or overpaid Tenant’s Share of such Taxes, Tenant shall
pay Landlord the amount of such underpayment, or receive a credit in the amount
of such overpayment, with or against the Rent next due hereunder at least 30
days after Tenant’s notice of such adjustment; provided, however, that if this
Lease has expired or terminated and Tenant has vacated the Premises, Tenant
shall pay Landlord the amount of such underpayment, or Landlord shall pay Tenant
the amount of such overpayment (less any Rent due), within 30 days after such
adjustment is made.

4.5 Charges for Which Tenant Is Directly Responsible. Notwithstanding any
contrary provision hereof, Tenant, promptly upon demand, shall pay (or if paid
by Landlord, reimburse Landlord for) each of the following to the extent levied
against Landlord or Landlord’s property: (a) any tax based upon or measured by
the cost or value of Tenant’s trade fixtures, equipment, furniture or other
personal property, or (b) any rent tax, sales tax, service tax, transfer tax,
value added tax, use tax, business tax, gross income tax, gross receipts tax, or
other tax, assessment, fee, levy or charge measured solely by the square
footage, Rent, services, tenant allowances or similar amounts, rights or
obligations described or provided in or under this Lease; (c) any tax assessed
upon the possession, leasing, operation, management, maintenance, alteration,
repair, use or occupancy by Tenant of any portion of the Property; and (d) any
tax assessed on this transaction or on any document to which Tenant is a party
that creates an interest or estate in the Premises.

4.6 Books and Records. Within 60 days after receiving any Statement (the “Review
Notice Period”), Tenant may give Landlord notice (“Review Notice”) stating that
Tenant elects to review Landlord’s calculation of the Expenses and/or Taxes for
the Expense Year to which such Statement applies and identifying with reasonable
specificity the records of Landlord reasonably relating to such matters that
Tenant desires to review. Within a reasonable time after receiving a timely
Review Notice (and, at Landlord’s option, an executed confidentiality agreement
as described below), Landlord shall deliver to Tenant, or make available for
inspection at a location reasonably designated by Landlord, copies of such
records. Within 60 days after such records are made available to Tenant (the
“Objection Period”), Tenant may deliver to Landlord notice (an “Objection
Notice”) stating with reasonable specificity any objections to the Statement, in
which event Landlord and Tenant shall work together in good faith to resolve
Tenant’s objections. Tenant may not deliver more than one Review Notice or more
than one Objection Notice with respect to any Statement. If Tenant fails to give
Landlord a Review Notice before the expiration of the Review Notice Period or
fails to give Landlord an Objection Notice before the expiration of the
Objection Period, Tenant shall be deemed to have approved the Statement. If
Tenant retains an agent to review Landlord’s records, the agent must be with a
CPA firm licensed to do business in the State of California with experience
reviewing books and records kept for Comparable Buildings and its fees shall not
be contingent, in whole or in part, upon the outcome of the review. Tenant shall
be responsible for all costs of such review; provided, however, that if Landlord
and Tenant determine that the sum of Expenses and Taxes for the Expense Year in
question was overstated by more than 5%, Landlord, within 30 days after
receiving paid invoices therefor from Tenant, shall reimburse Tenant for the
reasonable amounts paid by Tenant to third parties in connection with such
review (not to exceed $5,000.00). The records and any related information
obtained from Landlord shall be treated as confidential, and as applicable only
to the Premises, by Tenant, its auditors, consultants, and any other parties
reviewing the same on behalf of Tenant (collectively, “Tenant’s Auditors”).
Before making any records available for review, Landlord may require Tenant and
Tenant’s Auditors to execute a reasonable confidentiality agreement, in which
event Tenant shall cause the same to be executed and delivered to Landlord
within 30 days after receiving it from Landlord, and if Tenant fails to do so,
the Objection Period shall be reduced by one day for each day by which such
execution and delivery follows the expiration of such 30-day period.
Notwithstanding any contrary provision hereof, Tenant may not examine Landlord’s
records or dispute any Statement if any Rent remains unpaid past its due date.
If, for any Expense Year, Landlord and Tenant determine that the sum of Tenant’s
Share of the actual Expenses plus Tenant’s Share of the actual Taxes is less or
more than the amount reported, Tenant shall receive a credit in the amount of
its overpayment, or pay Landlord the amount of its underpayment, against or with
the Rent next due hereunder; provided, however, that if this Lease has expired
or terminated and Tenant has vacated the Premises, Landlord shall pay Tenant the
amount of its overpayment (less any Rent due), or Tenant shall pay Landlord the
amount of its underpayment, within 30 days after such determination.

8

--------------------------------------------------------------------------------



5 USE; COMPLIANCE WITH LAWS.

5.1 Tenant shall not (a) use the Premises for any purpose other than the
Permitted Use, or (b) do anything in or about the Premises that violates any of
the Rules and Regulations, damages the reputation of the Project, interferes
with, injures or annoys other occupants of the Project, or constitutes a
nuisance. Tenant, at its expense, shall comply with all Laws relating to (i) the
operation of its business at the Project, (ii) the use, occupancy and, other
than with respect to elements of the Base Building, the condition and
configuration of the Premises, or (iii) any Supplemental Systems (defined below)
serving the Premises, whether located inside or (provided that Landlord provides
access to Tenant) outside of the Premises. If, in order to comply with any such
Law, Tenant must obtain or deliver any permit, certificate or other document
evidencing such compliance, Tenant shall provide a copy of such document to
Landlord promptly after obtaining or delivering it. If a change to any Common
Area or the Base Building becomes required under Law (or if any such requirement
is enforced) as a result of any Tenant-Requested Improvement (defined below)
that is not of a type customarily required for general office use, any trade
fixture that is not of a type customarily required for general office use or
because any use of the Premises that is not general office use, then Tenant,
upon demand, shall (x) at Landlord’s option, either make such change at Tenant’s
cost or pay Landlord the cost of making such change, and (y) pay Landlord a
coordination fee equal to 5% of the cost of such change. As used herein, “Law”
means any existing or future law, ordinance, regulation or requirement of any
governmental authority having jurisdiction over the Project or the parties. As
used herein, “Supplemental System” means any Unit (defined in Section 25.5),
supplemental fire-suppression system, kitchen (including any hot water heater,
dishwasher, garbage disposal, insta-hot dispenser, or plumbing), shower or
similar facility, or any other system that would not customarily be considered
part of the base building of a first-class multi-tenant office building. As used
herein, “Base Building System” means any mechanical (including HVAC),
electrical, plumbing or fire/life-safety system serving the Building, other than
a Supplemental System. As used herein, “Base Building” means the structural
portions of the Building, together with the Base Building Systems. As used
herein, “Tenant-Requested Improvement” means any Leasehold Improvements (defined
in Section 7.1 below) installed by or for the benefit of Tenant, whether
pursuant to this Lease or pursuant to any prior lease or other agreement to
which Tenant was a party.

5.2 Landlord, at its expense (subject to Section 4), shall cause the Base
Building and the Common Areas to comply with all Laws (including the Americans
with Disabilities Act (“ADA”)) to the extent that (a) such compliance is
necessary for Tenant to use the Premises for general office use in a normal and
customary manner and for Tenant’s employees and visitors to have reasonably safe
access to and from the Premises, or (b) Landlord’s failure to cause such
compliance would impose liability upon Tenant under Law; provided, however, that
Landlord shall not be required to cause or pay for such compliance to the extent
that (x) Tenant is required to cause or pay for such compliance under Section
5.1 or 7.3 or any other provision hereof, or (y) non-compliance arises under any
provision of the ADA other than Title III thereof. Notwithstanding the
foregoing, Landlord may contest any alleged violation in good faith, including
by applying for and obtaining a waiver or deferment of compliance, asserting any
defense allowed by Law, and appealing any order or judgment to the extent
permitted by Law; provided, however, that (i) no cost or liability shall be
imposed upon Tenant as a result of such contest, and (ii) after exhausting any
rights to contest or appeal, Landlord shall perform any work necessary to comply
with any final order or judgment.

5.3 To the extent there is any inconsistency between the terms of this Section 5
and Exhibit B hereto, then Exhibit B hereto shall control.

9

--------------------------------------------------------------------------------



6 SERVICES.

6.1 Standard Services. Landlord shall provide the following services on all days
(unless otherwise stated below): (a) subject to limitations imposed by Law,
customary heating, ventilation and air conditioning (“HVAC”) in season during
Building HVAC Hours (provided, however, that Landlord shall have no
responsibility for any limitation on such HVAC service to the extent such HVAC
service is negatively impacted by: (i) any future Alterations made by or at the
direction of Tenant after the Commencement Date, (ii) Units or other personal
property installed by or at the direction of Tenant, (iii) any breach by Tenant
of the terms of this Lease, and/or (iv) the adjustment or tampering (by any
party other than Landlord or a contractor of Landlord) of any temperature
control or other component of the HVAC portion of the Base Building System that
is located in or otherwise exclusively serves the Premises); (b) electricity
supplied by the applicable public utility, stubbed to the Premises; (c) water
supplied by the applicable public utility (i) for use in lavatories and any
drinking facilities located in Common Areas within the Building, and (ii)
stubbed to the Building core for use in any plumbing fixtures located in the
Premises; (d) janitorial services to the Premises, except on weekends and
Holidays; (e) elevator service (subject to scheduling by Landlord for any
freight service); and (f) access to the Building for Tenant and its employees,
24 hours per day/7 days per week, subject to the terms hereof and such security
or monitoring systems as Landlord may reasonably impose, including sign-in
procedures and/or presentation of identification cards.

6.2 Above-Standard Use. Landlord shall provide HVAC service outside Building
HVAC Hours if Tenant gives Landlord such prior notice and pays Landlord such
hourly cost per zone as Landlord may require. The parties acknowledge that, as
of the date hereof, Landlord’s charge for HVAC service outside Building HVAC
Hours is $75.00 per hour, subject to change from time to time to Landlord’s then
standard Building rate. Tenant shall not, without Landlord’s prior consent, use
equipment that may affect the temperature maintained by the air conditioning
system or consume above-Building-standard amounts of any water furnished for the
Premises by Landlord pursuant to Section 6.1. If Landlord reasonably determines,
based on objective data, that Tenant’s consumption of electricity or water
exceeds the rate that Landlord reasonably determines, based on objective data,
is standard for the Building, and if Landlord provides Tenant with reasonable
documentation of such determinations, Tenant shall pay Landlord, upon billing,
the actual out-of-pocket cost of such excess consumption, including any costs of
installing, operating and maintaining any equipment that is installed in order
to supply or measure such excess electricity or water.. The connected electrical
load of Tenant’s incidental-use equipment shall not exceed the Building-standard
electrical design load, and Tenant’s electrical usage shall not exceed the
capacity of the feeders to the Project or the risers or wiring installation.

6.3 Interruption. Subject to Section 11, any failure to furnish, delay in
furnishing, or diminution in the quality or quantity of any service resulting
from any application of Law, failure of equipment, performance of maintenance,
repairs, improvements or alterations, utility interruption, or event of Force
Majeure (defined in Section 25.2) (each, a “Service Interruption”) shall not
render Landlord liable to Tenant, constitute a constructive eviction, or excuse
Tenant from any obligation hereunder. Notwithstanding the foregoing, if all or a
material portion of the Premises is made untenantable or inaccessible for more
than five (5) consecutive business days after notice from Tenant to Landlord by
a Service Interruption that (a) does not result from a Casualty (defined in
Section 11), a Taking (defined in Section 13) or an Act of Tenant (defined in
Section 10.1), and (b) can be corrected through Landlord’s reasonable efforts,
then, as Tenant’s sole remedy, Monthly Rent shall abate for the period beginning
on the day immediately following such 5-business-day period and ending on the
day such Service Interruption ends, but only in proportion to the percentage of
the rentable square footage of the Premises made untenantable or inaccessible
and not occupied by Tenant.

7 REPAIRS AND ALTERATIONS.

7.1 Repairs. Subject to Section 11, Tenant, at its expense, shall perform all
maintenance and repairs (including replacements) to the Premises, and keep the
Premises in as good condition and repair as existed when Tenant took possession
and as thereafter improved, except for reasonable wear and tear and repairs that
are Landlord’s express responsibility hereunder. Tenant’s maintenance and repair
obligations shall include (a) all leasehold improvements in the Premises,
including any Tenant Improvements, any Alterations (defined in Section 7.2), and
any leasehold improvements installed pursuant to any prior lease (the “Leasehold
Improvements”), but excluding the Base Building; (b) any Supplemental Systems
serving the Premises, whether located inside or outside of the Premises; and (c)
all Lines (defined in Section 23) and trade fixtures. Notwithstanding the
foregoing, if a Default (defined in Section 19.1) or an emergency exists,
Landlord may, at its option, perform such maintenance and repairs on Tenant’s
behalf, in which case Tenant shall pay Landlord, upon demand, the cost of such
work plus a coordination fee equal to 10% of such cost. Landlord shall perform
all maintenance and repairs to (i) the roof and exterior walls and windows of
the Building, (ii) the Base Building, and (iii) the Common Areas.

7.2 Alterations. Tenant may not make any improvement, alteration, addition or
change to the Premises or to any mechanical, plumbing or HVAC facility or other
system serving the Premises (an “Alteration”) without Landlord’s prior consent,
which consent shall be requested by Tenant not less than 30 days before
commencement of work and shall not be unreasonably withheld, conditioned or
delayed by Landlord. Notwithstanding the foregoing, Landlord’s prior consent
shall not be required for any Alteration that is decorative only (e.g., carpet
installation or painting) and not visible from outside the Premises, provided
that Landlord receives 10 business days’ prior notice. For any Alteration, (a)
Tenant, before beginning work, shall deliver to Landlord, and obtain Landlord’s
approval of, plans and specifications; (b) Landlord, in its discretion, may
require Tenant to obtain security for performance satisfactory to Landlord; (c)
Tenant shall deliver to Landlord “as built” drawings (in CAD format, if
requested by Landlord), completion affidavits, full and final lien waivers, and
all governmental approvals; and (d) Tenant shall pay Landlord upon demand (i)
Landlord’s reasonable out-of-pocket expenses incurred in reviewing the work, and
(ii) a coordination fee equal to 5% of the cost of the work; provided, however,
that this clause (d) shall not apply to any Tenant Improvements.

10

--------------------------------------------------------------------------------



7.3 Tenant Work. Before beginning any repair or Alteration or any work affecting
Lines (collectively, “Tenant Work”), Tenant shall deliver to Landlord, and
obtain Landlord’s approval of (which approval shall not be unreasonably
withheld, conditioned or delayed), (a) names of contractors, subcontractors,
mechanics, laborers and materialmen; (b) evidence of contractors’ and
subcontractors’ insurance in amounts and coverages as Landlord may reasonably
require; and (c) any required governmental permits. Tenant shall perform all
Tenant Work (i) in a good and workmanlike manner using materials of a quality
reasonably approved by Landlord; (ii) in compliance with any approved plans and
specifications, all Laws, the National Electric Code, and Landlord’s reasonable
construction rules and regulations; and (iii) in a manner that does not impair
the Base Building. If, as a result of any Tenant Work, Landlord becomes required
under Law to perform any inspection, give any notice, or cause such Tenant Work
to be performed in any particular manner, Tenant shall comply with such
requirement and promptly provide Landlord with reasonable documentation of such
compliance. Landlord’s approval of Tenant’s plans and specifications shall not
relieve Tenant from any obligation under this Section 7.3. In performing any
Tenant Work, Tenant shall not use contractors, services, labor, materials or
equipment that, in Landlord’s reasonable judgment, would disturb labor harmony
with any workforce or trades engaged in performing other work or services at the
Project.

8 LANDLORD’S PROPERTY. All Leasehold Improvements shall become Landlord’s
property upon installation and without compensation to Tenant. Notwithstanding
the foregoing, if any Tenant-Requested Improvements (other than any Unit, which
shall be governed by Section 25.5) are not, in Landlord’s reasonable judgment,
Building-standard, then before the expiration or earlier termination hereof,
Tenant shall, at Landlord’s election, either (a) at Tenant’s expense, and except
as otherwise notified by Landlord, remove such Tenant-Requested Improvements
(other than the Excluded Items, defined below), repair any resulting damage to
the Premises or Building, and restore the affected portion of the Premises to
its configuration and condition existing before the installation of such
Tenant-Requested Improvements (or, at Landlord’s election, to a
Building-standard tenant-improved configuration and condition as determined by
Landlord), or (b) pay Landlord an amount equal to the estimated cost of such
work, as reasonably determined by Landlord. If Tenant fails to timely perform
any work required under clause (a) of the preceding sentence, Landlord may
perform such work at Tenant’s expense. If, when it requests Landlord’s approval
of any Tenant-Requested Improvements or Alterations, Tenant specifically
requests that Landlord identify any such Tenant-Requested Improvements or
Alterations that, in Landlord’s judgment, are not Building-standard, Landlord
shall do so when it provides such approval. As used herein, the term “Excluded
Items” means the Tenant Improvements shown with reasonable specificity on
Approved Space Plan (as initially defined in Section 2.3 of Exhibit B hereto)
and any similar improvements thereto.

9 LIENS. Tenant shall keep the Project free from any lien arising out of any
work performed, material furnished or obligation incurred by or on behalf of
Tenant. Tenant shall remove any such lien within 10 business days after notice
from Landlord, and if Tenant fails to do so, Landlord, without limiting its
remedies, may pay the amount necessary to cause such removal, whether or not
such lien is valid. The amount so paid, together with reasonable attorneys’ fees
and expenses, shall be reimbursed by Tenant upon demand.

10 INDEMNIFICATION; INSURANCE.

10.1 Waiver and Indemnification. Tenant waives all claims against Landlord, its
Security Holders (defined in Section 17), Landlord’s managing agent(s), their
(direct or indirect) owners, and the beneficiaries, trustees, officers,
directors, employees and agents of each of the foregoing (including Landlord,
the “Landlord Parties”) for (i) any damage to person or property (or resulting
from the loss of use thereof), except to the extent such damage is caused by any
negligence, willful misconduct or breach of this Lease of or by any Landlord
Party, or (ii) any failure to prevent or control any criminal or otherwise
wrongful conduct by any third party or to apprehend any third party who has
engaged in such conduct. Tenant shall indemnify, defend, protect, and hold the
Landlord Parties harmless from any obligation, loss, claim, action, liability,
penalty, damage, cost or expense (including reasonable attorneys’ and
consultants’ fees and expenses) (each, a “Claim”) that is imposed or asserted by
any third party and arises from (a) any cause in, on or about the Premises, or
(b) any negligence, willful misconduct or breach of this Lease of or by Tenant,
any party claiming by, through or under Tenant, their (direct or indirect)
owners, or any of their respective beneficiaries, trustees, officers, directors,
employees, agents, contractors, licensees or invitees (each, an “Act of
Tenant”), except to the extent such Claim arises from any negligence, willful
misconduct or breach of this Lease of or by any Landlord Party. Landlord shall
indemnify, defend, protect, and hold Tenant, its (direct or indirect) owners,
and their respective beneficiaries, trustees, officers, directors, employees and
agents (including Tenant, the “Tenant Parties”) harmless from any Claim that is
imposed or asserted by any third party and arises from any negligence, willful
misconduct or breach of this Lease of or by any Landlord Party, except to the
extent such Claim arises from any negligence, willful misconduct or breach of
this Lease of or by any Tenant Party.

11

--------------------------------------------------------------------------------



10.2 Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts:

10.2.1 Commercial General Liability Insurance, written on an occurrence basis,
with a combined single limit for bodily injury and property damages of not less
than Five Million Dollars ($5,000,000) per occurrence and Six Million Dollars
($6,000,000), in the annual aggregate, which shall apply separately to each
location of Tenant, including products liability coverage if applicable,
standard blanket contractual coverage including written contracts, and personal
and bodily injury coverage, covering the insuring provisions of this Lease and
the performance of Tenant of the indemnity agreements set forth in this Lease.
Product liability insurance may be written as a separate policy on a “claims
made” basis.

10.2.2 Property Insurance covering (i) all improvements in the Premises
(“Tenant-Insured Improvements”) and (ii) all office furniture, trade fixtures,
office equipment, free-standing cabinet work, movable partitions, merchandise
and all other items of Tenant’s property in the Premises installed by, for, or
at the expense of Tenant. Such insurance shall be written on a special cause of
loss or all risk form for physical loss or damage, for the full replacement cost
value (subject to deductible amounts not exceeding $10,000.00) new without
deduction for depreciation of the covered items and in amounts that meet any
co-insurance clauses of the policies of insurance, and shall include coverage
for damage or other loss caused by fire or other peril, including vandalism and
malicious mischief, theft, water damage of any type, including sprinkler
leakage, bursting or stoppage of pipes, and explosion (and providing business
interruption, loss of income and extra expense insurance sufficient to cover a
period of interruption of not less than twelve (12) months).

10.2.3 Workers’ Compensation statutory limits and Employers’ Liability limits of
$1,000,000.

10.3 Form of Policies. The minimum limits of insurance required to be carried by
Tenant shall not limit Tenant’s liability. Such insurance shall be issued by an
insurance company that has an A.M. Best rating of not less than A-VIII. Tenant’s
Commercial General Liability Insurance shall (a) name the Landlord Parties and
any other party designated by Landlord (“Additional Insured Parties”) as
additional insureds; and (b) be primary insurance as to all claims thereunder
and provide that any insurance carried by Landlord is excess and
non-contributing with Tenant’s insurance. Landlord shall be designated as a loss
payee with respect to Tenant’s Property Insurance on any Tenant-Insured
Improvements. Tenant shall deliver to Landlord, on or before the Commencement
Date and at least 15 days before the expiration dates thereof, certificates from
Tenant’s insurance company on the forms currently designated “ACORD 25”
(Certificate of Liability Insurance) and “ACORD 28” (Evidence of Commercial
Property Insurance) or the equivalent. Attached to the ACORD 25 (or equivalent)
there shall be an endorsement (or an excerpt from the policy) naming the
Additional Insured Parties as additional insureds, and attached to the ACORD 28
(or equivalent) there shall be an endorsement (or an excerpt from the policy)
designating Landlord as a loss payee with respect to Tenant’s Property Insurance
on any Tenant-Insured Improvements, and each such endorsement (or policy
excerpt) shall be binding on Tenant’s insurance company. Tenant agrees that if
Tenant does not take out and maintain such insurance or furnish Landlord with
certificates of coverage in a timely manner, Landlord may (but shall not be
required to) procure said insurance on Tenant's behalf and charge Tenant the
cost thereof, which amount shall be payable by Tenant upon demand with interest
(at the rate that is at the lesser of 10% per annum or the highest rate
permitted by Law) from the date such sums are expended. Tenant shall have the
right to provide such insurance coverage pursuant to primary, excess and or
blanket/umbrella policies obtained by Tenant, provided such policies expressly
afford coverage to the Premises and to Tenant as required by this Lease.

10.4 Subrogation. Notwithstanding any provision in this Lease to the contrary
(but subject to the provisions set forth in Section 11 below as well as the
provisions set forth in Sections 4 and 8 of Exhibit D hereto) each party waives,
and shall cause its insurance carrier to waive, any right of recovery against
the other party, any of its (direct or indirect) owners, or any of their
respective beneficiaries, trustees, officers, directors, employees or agents for
any loss of or damage to property which loss or damage is (or, if the insurance
required hereunder had been carried, would have been) covered by the waiving
party’s property insurance. For purposes of this Section 10.4 only, (a) any
deductible with respect to a party’s insurance shall be deemed covered by, and
recoverable by such party under, valid and collectable policies of insurance,
and (b) any contractor retained by Landlord to install, maintain or monitor a
fire or security alarm for the Building shall be deemed an agent of Landlord.

12

--------------------------------------------------------------------------------



10.5 Additional Insurance Obligations. Tenant shall maintain such increased
amounts of the insurance required to be carried by Tenant under this Section 10,
and such other types and amounts of insurance covering the Premises and Tenant’s
operations therein, as may be reasonably requested by Landlord, but not in
excess of the amounts and types of insurance then being required by landlords of
Comparable Buildings. Tenant agrees that it will not, at any time, during the
Term, carry any stock of goods or do anything in or about the Premises that will
in any way tend to increase Landlord’s insurance rates upon the Project. Tenant
agrees to pay Landlord forthwith upon demand the amount of any reasonable
increase in Landlord’s premiums for insurance that may be carried during the
Term of this Lease, or the amount of insurance to be carried by Landlord on the
Project resulting from the foregoing, or from Tenant doing any act in or about
the Premises that does so increase the insurance rates, whether or not Landlord
shall have consented to such act on the part of Tenant. Tenant shall, at its own
expense, comply with the reasonable requirements of Landlord’s insurance
providers applicable to the Premises including, without limitation, the
installation of fire extinguishers or an automatic dry chemical extinguishing
system.

10.6 Landlord's Insurance. Landlord may, as a cost to be included in Expenses,
procure and maintain at all times during the Term of this Lease, a policy or
policies of insurance covering loss or damage to the Project in the amount of
the full replacement cost without deduction for depreciation thereof, providing
protection against all perils included within the classification of fire and
extended coverage, vandalism coverage and malicious mischief, sprinkler leakage,
water damage, and special extended coverage on the building. Additionally,
Landlord may carry: (i) commercial general liability and umbrella/excess
liability insurance and (ii) earthquake and/or flood damage insurance; and (iii)
rental income insurance; and (iv) any other forms of insurance Landlord may deem
appropriate or any lender may require. The costs of all insurance carried by
Landlord shall be included in Expenses.

11 CASUALTY DAMAGE. With reasonable promptness after discovering any damage to
the Premises (other than trade fixtures), or to any Common Area or portion of
the Base Building necessary for access to or tenantability of the Premises,
resulting from any fire or other casualty (a “Casualty”), Landlord shall notify
Tenant of Landlord’s reasonable estimate of the time required to substantially
complete repair of such damage (the “Landlord Repairs”). If, according to such
estimate, the Landlord Repairs cannot be substantially completed within 180 days
after they are commenced, either party may terminate this Lease upon 60 days’
notice to the other party delivered within 10 days after Landlord’s delivery of
such estimate. Within 90 days after discovering any damage to the Project
resulting from any Casualty, Landlord may, whether or not the Premises are
affected, terminate this Lease by notifying Tenant if (i) any Security Holder
terminates any ground lease or requires that any insurance proceeds be used to
pay any mortgage debt; (ii) any damage to Landlord’s property is not fully
covered by Landlord’s insurance policies; (iii) Landlord decides to rebuild the
Building or Common Areas so that it or they will be substantially different
structurally or architecturally; (iv) the damage occurs during the last 12
months of the Term; or (v) any owner, other than Landlord, of any damaged
portion of the Project does not intend to repair such damage. If this Lease is
not terminated pursuant to this Section 11, Landlord shall promptly and
diligently perform the Landlord Repairs, subject to reasonable delays for
insurance adjustment and other events of Force Majeure. The Landlord Repairs
shall restore the Premises (other than trade fixtures) and any Common Area or
portion of the Base Building necessary for access to or tenantability of the
Premises to substantially the same condition that existed when the Casualty
occurred, except for (a) any modifications required by Law or any Security
Holder, and (b) any modifications to the Common Areas that are deemed desirable
by Landlord, are consistent with the character of the Project, and do not
materially impair access to or tenantability of the Premises. Notwithstanding
Section 10.4, Tenant shall assign to Landlord (or its designee) all insurance
proceeds payable to Tenant under Tenant’s insurance required under Section 10.2
with respect to any Tenant-Insured Improvements, and if the estimated or actual
cost of restoring any Tenant-Insured Improvements exceeds the insurance proceeds
received by Landlord from Tenant’s insurance carrier, Tenant shall pay such
excess to Landlord within 15 days after Landlord’s demand. No Casualty and no
restoration performed as required hereunder shall render Landlord liable to
Tenant, constitute a constructive eviction, or excuse Tenant from any obligation
hereunder; provided, however, that if the Premises (other than trade fixtures)
or any Common Area or portion of the Base Building necessary for access to or
tenantability of the Premises is damaged by a Casualty, then, during any time
that, as a result of such damage, any portion of the Premises is inaccessible or
untenantable and is not occupied by Tenant, Monthly Rent shall be abated in
proportion to the rentable square footage of such portion of the Premises.

12 NONWAIVER. No provision hereof shall be deemed waived by either party unless
it is waived by such party expressly and in writing, and no waiver of any breach
of any provision hereof shall be deemed a waiver of any subsequent breach of
such provision or any other provision hereof. Landlord’s acceptance of Rent
shall not be deemed a waiver of any preceding breach of any provision hereof,
other than Tenant’s failure to pay the particular Rent so accepted, regardless
of Landlord’s knowledge of such preceding breach at the time of such acceptance.
No acceptance of payment of an amount less than the Rent due hereunder shall be
deemed a waiver of Landlord’s right to receive the full amount of Rent due,
whether or not any endorsement or statement accompanying such payment purports
to effect an accord and satisfaction. No receipt of monies by Landlord from
Tenant after the giving of any notice, the commencement of any suit, the
issuance of any final judgment, or the termination hereof shall affect such
notice, suit or judgment, or reinstate or extend the Term or Tenant’s right of
possession hereunder.

13

--------------------------------------------------------------------------------



13 CONDEMNATION. If any part of the Premises, Building or Project is taken for
any public or quasi-public use by power of eminent domain or by private purchase
in lieu thereof (a “Taking”) for more than 180 consecutive days, Landlord may
terminate this Lease. If more than 25% of the rentable square footage of the
Premises, or any Common Area or portion of the Base Building necessary for
access to or tenantability of the Premises, is Taken for more than 180
consecutive days, Tenant may terminate this Lease. Any such termination shall be
effective as of the date possession must be surrendered to the authority, and
the terminating party shall provide termination notice to the other party within
45 days after receiving written notice of such surrender date. Except as
provided above in this Section 13, neither party may terminate this Lease as a
result of a Taking. Tenant shall not assert, and hereby assigns to Landlord, any
claim it may have for compensation because of any Taking; provided, however,
that Tenant may file a separate claim for any Taking of Tenant’s personal
property or any trade fixtures that Tenant is entitled to remove upon the
expiration hereof, and for moving expenses, so long as such claim does not
diminish the award available to Landlord or any Security Holder and is payable
separately to Tenant. If this Lease is terminated pursuant to this Section 13,
all Rent shall be apportioned as of the date of such termination. If a Taking
occurs and this Lease is not so terminated, Monthly Rent shall be abated for the
period of such Taking in proportion to the percentage of the rentable square
footage of the Premises, if any, that is subject to, or rendered inaccessible or
untenantable by, such Taking and not occupied by Tenant.

14 ASSIGNMENT AND SUBLETTING.

14.1 Transfers. Tenant shall not, without Landlord’s prior consent, assign,
mortgage, pledge, hypothecate, encumber, permit any lien to attach to, or
otherwise transfer this Lease or any interest hereunder, permit any assignment
or other transfer hereof or any interest hereunder by operation of law, enter
into any sublease or license agreement, otherwise permit the occupancy or use of
any part of the Premises by any persons other than Tenant and its employees and
contractors, or permit a Change of Control (defined in Section 14.6) to occur
(each, a “Transfer”). If Tenant desires Landlord’s consent to any Transfer,
Tenant shall provide Landlord with (i) notice of the terms of the proposed
Transfer, including its proposed effective date (the “Contemplated Effective
Date”), a description of the portion of the Premises to be transferred (the
“Contemplated Transfer Space”), a calculation of the Transfer Premium (defined
in Section 14.3), and a copy of all existing executed and/or proposed
documentation pertaining to the proposed Transfer, and (ii) current financial
statements of the proposed transferee (or, in the case of a Change of Control,
of the proposed new controlling party(ies)) certified by an officer or owner
thereof and any other information reasonably required by Landlord in order to
evaluate the proposed Transfer (collectively, the “Transfer Notice”). Within 30
days after receiving the Transfer Notice, Landlord shall notify Tenant of (a)
its consent to the proposed Transfer, (b) its refusal to consent to the proposed
Transfer, or (c) its exercise of its rights under Section 14.4. If (x) Landlord
fails to so notify Tenant within such 30-day period, (y) Tenant subsequently
provides Landlord with a second Transfer Notice that expressly and prominently
quotes this sentence in its entirety (and identifies this sentence as being
located in this Section 14.1), and (z) Landlord fails to so notify Tenant within
10 business days after receiving such second Transfer Notice, then Landlord
shall be deemed to have consented to the proposed Transfer. Any Transfer made
without Landlord’s prior consent shall, at Landlord’s option, be void and shall,
at Landlord’s option, constitute a Default. Concurrently with Tenant’s delivery
of the Transfer Notice, Tenant shall pay Landlord a fee of $1,500.00 for
Landlord’s review of any proposed Transfer, whether or not Landlord consents to
it.

14.2 Landlord’s Consent. Subject to Section 14.4, Landlord shall not
unreasonably withhold or condition its consent to any proposed Transfer. Without
limiting other reasonable grounds for withholding consent, it shall be deemed
reasonable for Landlord to withhold its consent to a proposed Transfer if:

14.2.1 The proposed transferee is not a party of reasonable financial strength
in light of the responsibilities to be undertaken in connection with the
Transfer on the date the Transfer Notice is received; or

14.2.2 The proposed transferee has a character or reputation or is engaged in a
business that is not consistent with the quality of the Building or the Project;
or

14.2.3 The proposed transferee is a governmental entity or a nonprofit
organization; or

14.2.4 Intentionally Omitted; or

14.2.5 The proposed transferee or any of its Affiliates, on the date the
Transfer Notice is received, leases or occupies (or, at any time during the
6-month period ending on the date the Transfer Notice is received, has
negotiated with Landlord to lease) space in the Project and Landlord has (or
believes in good faith, based on the scheduled expiration dates of existing
leases and/or its rights to relocate existing tenants, that it will have) space
available that, in its good faith judgment, will meet the proposed transferee’s
leasing needs.

14

--------------------------------------------------------------------------------



Notwithstanding any contrary provision hereof, (a) if Landlord consents to any
Transfer pursuant to this Section 14.2 but Tenant does not enter into such
Transfer within six (6) months thereafter, such consent shall no longer apply
and such Transfer shall not be permitted unless Tenant again obtains Landlord’s
consent thereto pursuant and subject to the terms of this Section 14; and (b) if
Landlord withholds its consent in breach of this Section 14.2, Tenant’s sole
remedies shall be contract damages (subject to Section 20) or specific
performance, and Tenant waives all other remedies, including any right to
terminate this Lease.

14.3 Transfer Premium. If Landlord consents to a Transfer (other than a Change
of Control or a Permitted Transfer), Tenant shall pay Landlord an amount equal
to 50% of any Transfer Premium (defined below). As used herein, “Transfer
Premium” means (a) in the case of an assignment, any consideration (including
payment for Leasehold Improvements) paid by the assignee for such assignment,
less any reasonable and customary expenses directly incurred by Tenant on
account of such assignment, including brokerage fees, marketing expenses, legal
fees, and Landlord’s review fee, and (b) in the case of a sublease, license or
other occupancy agreement, for each month of the term of such agreement, the
amount by which all rent and other consideration paid by the transferee to
Tenant pursuant to such agreement (less all reasonable and customary expenses
directly incurred by Tenant on account of such agreement, including brokerage
fees, marketing expenses, legal fees, construction costs and Landlord’s review
fee, as amortized on a monthly, straight-line basis over the term of such
agreement) exceeds the Monthly Rent payable by Tenant hereunder with respect to
the Contemplated Transfer Space. Payment of Landlord’s share of the Transfer
Premium shall be made (x) in the case of an assignment, within 10 days after
Tenant receives the consideration described above, and (y) in the case of a
sublease, license or other occupancy agreement, for each month of the term of
such agreement, within five (5) business days after Tenant receives the rent and
other consideration described above.

14.4 Landlord’s Right to Recapture. Notwithstanding any contrary provision
hereof, except in the case of a Permitted Transfer (defined in Section 14.8),
Landlord, by notifying Tenant within 30 days after receiving the Transfer
Notice, may terminate this Lease with respect to the Contemplated Transfer Space
as of the Contemplated Effective Date; provided, however, that such termination
shall not be effective if Tenant, by notifying Landlord within five (5) days
after receiving Landlord’s notice of termination, withdraws the Transfer Notice.
If Tenant does not timely withdraw the Transfer Notice, and if the Contemplated
Transfer Space is less than the entire Premises, then Base Rent, Tenant’s Share,
and the number of parking spaces to which Tenant is entitled under Section 1.9
shall be deemed adjusted on the basis of the percentage of the rentable square
footage of the portion of the Premises retained by Tenant. Upon request of
either party, the parties shall execute a written agreement prepared by Landlord
memorializing such termination.

14.5 Effect of Consent. If Landlord consents to a Transfer, (i) such consent
shall not be deemed a consent to any further Transfer, (ii) Tenant shall deliver
to Landlord, promptly after execution, an executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, and (iii)
Tenant shall deliver to Landlord, upon Landlord’s request, a complete statement,
certified by an independent CPA or Tenant’s chief financial officer, setting
forth in detail the computation of any Transfer Premium. In the case of an
assignment, the assignee shall assume in writing, for Landlord’s benefit, all of
Tenant’s obligations hereunder. No Transfer, with or without Landlord’s consent,
shall relieve Tenant or any guarantor hereof from any liability hereunder.
Notwithstanding any contrary provision hereof, Tenant, with or without
Landlord’s consent, shall not enter into, or permit any party claiming by,
through or under Tenant to enter into, any sublease, license or other occupancy
agreement that provides for payment based in whole or in part on the net income
or profit of the subtenant, licensee or other occupant thereunder.

14.6 Change of Control. As used herein, “Change of Control” means (a) if Tenant
is a closely held professional service firm, the withdrawal or change (whether
voluntary, involuntary or by operation of law) of more than 25% of its equity
owners within a 12-month period; and (b) in all other cases, any transaction(s)
resulting in the acquisition of a Controlling Interest (defined below) in Tenant
by one or more parties that neither owned, nor are Affiliates (defined below) of
one or more parties that owned, a Controlling Interest in Tenant immediately
before such transaction(s). As used herein, “Controlling Interest” means control
over an entity, other than control arising from the ownership of voting
securities listed on a recognized securities exchange. As used herein, “control”
means the direct or indirect power to direct the ordinary management and
policies of an entity, whether through the ownership of voting securities, by
contract or otherwise. As used herein, “Affiliate” means, with respect to any
party, a person or entity that controls, is under common control with, or is
controlled by such party.

14.7 Effect of Default. If Tenant is in Default, Landlord is irrevocably
authorized, as Tenant’s agent and attorney-in-fact, to direct any transferee
under any sublease, license or other occupancy agreement to make all payments
under such agreement directly to Landlord (which Landlord shall apply towards
Tenant’s obligations hereunder) until such Default is cured. Such transferee
shall rely upon any representation by Landlord that Tenant is in Default,
whether or not confirmed by Tenant.

15

--------------------------------------------------------------------------------



14.8 Permitted Transfers. Notwithstanding any contrary provision hereof, if
Tenant is not in Default, Tenant may, without Landlord’s consent pursuant to
Section 14.1, permit a Change of Control to occur or assign this Lease to (a) an
Affiliate of Tenant (other than pursuant to a merger or consolidation), (b) a
successor to Tenant by merger or consolidation, or (c) a successor to Tenant by
purchase of all or substantially all of Tenant’s assets (a “Permitted
Transfer”), provided that (i) at least 10 business days before the Permitted
Transfer (provided that if such pre-Permitted Transfer notice and delivery are
prohibited by a confidentiality agreement or by Law, then within 10 business
days after the Permitted Transfer), Tenant notifies Landlord of the Permitted
Transfer and delivers to Landlord any documents or information reasonably
requested by Landlord relating thereto, including reasonable documentation that
the Transfer satisfies the requirements of this Section 14.8; (ii) in the case
of an assignment pursuant to clause (a) or (c) above, the assignee executes and
delivers to Landlord, at least 10 business days before the assignment provided
that if such pre-assignment execution and delivery are prohibited by a
confidentiality agreement or by Law, then within 10 business days after the
assignment), a commercially reasonable instrument pursuant to which the assignee
assumes, for Landlord’s benefit, all of Tenant’s obligations hereunder; (iii) in
the case of an assignment pursuant to clause (b) above, (A) the successor entity
has a net worth (as determined in accordance with GAAP, but excluding
intellectual property and any other intangible assets (“Net Worth”)) immediately
after the Transfer that is not less than Tenant’s Net Worth immediately before
the Transfer, and (B) if Tenant is a closely held professional service firm, at
least 75% of its equity owners existing 12 months before the Transfer are also
equity owners of the successor entity; (iv) except in the case of a Change of
Control, the transferee is qualified to conduct business in the State of
California; (v) in the case of a Change of Control, (A) Tenant is not a closely
held professional service firm and (B) Tenant’s Net Worth immediately after the
Change of Control is not less than its Net Worth immediately before the Change
of Control; and (vi) the Transfer is made for a good faith operating business
purpose and not in order to evade the requirements of this Section 14.

15 SURRENDER. Upon the expiration or earlier termination hereof, and subject to
Sections 8 and 11 and this Section 15, Tenant shall surrender possession of the
Premises to Landlord in as good condition and repair as existed when Tenant took
possession and as thereafter improved, except for reasonable wear and tear and
repairs that are Landlord’s express responsibility hereunder. Before such
expiration or termination, Tenant, without expense to Landlord, shall (a) remove
from the Premises all debris and rubbish and all furniture, equipment, trade
fixtures, Lines, free-standing cabinet work, movable partitions and other
articles of personal property that are owned or placed in the Premises by Tenant
or any party claiming by, through or under Tenant (except for any Lines not
required to be removed under Section 23), and (b) repair all damage to the
Premises and Building resulting from such removal. If Tenant fails to timely
perform such removal and repair, Landlord may do so at Tenant’s expense
(including storage costs). If Tenant fails to remove such property from the
Premises, or from storage, within 30 days after notice from Landlord, any part
of such property shall be deemed, at Landlord’s option, either (x) conveyed to
Landlord without compensation, or (y) abandoned.

16 HOLDOVER. If Tenant fails to surrender the Premises upon the expiration or
earlier termination hereof, Tenant’s tenancy shall be subject to the terms and
conditions hereof; provided, however, that such tenancy shall be a tenancy at
sufferance only, for the entire Premises, and Tenant shall pay Monthly Rent (on
a per-month basis without reduction for any partial month) at a rate equal to
150% of the Monthly Rent applicable during the last calendar month of the Term.
Nothing in this Section 16 shall limit Landlord’s rights or remedies or be
deemed a consent to any holdover. If Landlord is unable to deliver possession of
the Premises to, or perform improvements for, a new tenant as a result of
Tenant’s holdover, Tenant shall be liable for all resulting damages, including
lost profits, incurred by Landlord (but only to the extent that such damages
result from the occurrence or continuation of such holdover more than 30 days
after notice from Landlord that Landlord has entered into, or will enter into, a
lease with such new tenant).

17 SUBORDINATION; ESTOPPEL CERTIFICATES; FINANCIALS. This Lease shall be subject
and subordinate to all existing and future ground or underlying leases,
mortgages, trust deeds and other encumbrances against the Building or Project,
all renewals, extensions, modifications, consolidations and replacements thereof
(each, a “Security Agreement”), and all advances made upon the security of such
mortgages or trust deeds, unless in each case the holder of such Security
Agreement (each, a “Security Holder”) requires in writing that this Lease be
superior thereto. Upon any termination or foreclosure (or any delivery of a deed
in lieu of foreclosure) of any Security Agreement, Tenant, upon request, shall
attorn, without deduction or set-off, to the Security Holder or purchaser or any
successor thereto and shall recognize such party as the lessor hereunder
provided that such party agrees not to disturb Tenant’s occupancy so long as
Tenant timely pays the Rent and otherwise performs its obligations hereunder.
Within 10 business days after Landlord’s request, Tenant shall execute such
further instruments as Landlord may reasonably deem necessary to evidence the
subordination or superiority of this Lease to any Security Agreement. Tenant
waives any right it may have under Law to terminate or otherwise adversely
affect this Lease or Tenant’s obligations hereunder upon a foreclosure. Within
10 business days after request by the other party, each party shall execute and
deliver to the requesting party a commercially reasonable estoppel certificate
in favor of such unaffiliated third party as the requesting party may reasonably
designate, including a prospective purchaser of the requesting party’s interest
in this Lease (or, if Landlord is the requesting party, a current or prospective
Security Holder). The party delivering such estoppel certificate shall be
estopped, as against the third-party recipient, from asserting any fact or claim
contrary to the matters set forth therein. However, such estoppel certificate
shall not affect the rights or obligations of Landlord or Tenant as between each
other.

16

--------------------------------------------------------------------------------



18 ENTRY BY LANDLORD. At all reasonable times and upon one (1) business days’
prior notice to Tenant, (provided that no such notice shall be required in cases
of an emergency), Landlord may enter the Premises to (i) inspect the Premises;
(ii) show the Premises to prospective purchasers, current or prospective
Security Holders or insurers, or, during the last nine (9) months of the Term
(or while an uncured Default exists), prospective tenants; (iii) post notices of
non-responsibility; or (iv) perform maintenance, repairs or alterations. At any
time and without notice to Tenant, Landlord may enter the Premises to perform
required services; provided, however, that except in an emergency, Landlord
shall provide Tenant with reasonable prior notice (which notice, notwithstanding
Section 25.1, may be delivered by e-mail, fax, telephone or orally and in
person) of any entry to perform a service that is not performed on a monthly or
more frequent basis. If reasonably necessary, Landlord may temporarily close any
portion of the Premises to perform maintenance, repairs or alterations. In an
emergency, Landlord may use any means it deems proper to open doors to and in
the Premises. Except in an emergency, Landlord shall use reasonable efforts to
minimize interference with Tenant’s use of the Premises. Without limiting the
foregoing, except in an emergency, any unreasonably noisy or otherwise
disruptive work performed by Landlord in the Premises pursuant to this Section
18 shall be performed outside of normal business hours. Except in an emergency,
Tenant may have one of its employees accompany Landlord if Tenant makes such
employee available when Landlord enters the Premises. No entry into or closure
of any portion of the Premises pursuant to this Section 18 shall render Landlord
liable to Tenant, constitute a constructive eviction, or excuse Tenant from any
obligation hereunder.

19 DEFAULTS; REMEDIES.

19.1 Events of Default. The occurrence of any of the following shall constitute
a “Default”:

19.1.1 Any failure by Tenant to pay any Rent (or deliver any Security Deposit,
Letter of Credit, or similar credit enhancement required hereunder) when due
unless such failure is cured within five (5) business days after notice; or

19.1.2 Except where a specific time period is otherwise set forth for Tenant’s
cure herein (in which event Tenant’s failure to cure within such time period
shall be a Default), and except as otherwise provided in this Section 19.1, any
breach by Tenant of any other provision hereof where such breach continues for
30 days after notice from Landlord; provided that if such breach cannot
reasonably be cured within such 30-day period, Tenant shall not be in Default as
a result of such breach if Tenant diligently commences such cure within such
period, thereafter diligently pursues such cure, and completes such cure within
60 days after Landlord’s notice (or within such longer period as may be
reasonably required provided that such failure can be cured and Tenant
diligently pursues such cure); or

19.1.3 Intentionally Omitted; or

19.1.4 Any breach by Tenant of Sections 17, 18, 25.3(c) or 25.3(d) where such
breach continues for more than two (2) business days after notice from Landlord;
or

19.1.5 Any breach by Tenant of Sections 25.3(a) or 25.3(b) where such breach
continues for more than 30 days after notice from Landlord.

If Tenant, by repeating substantially the same act or omission, breaches a
particular provision hereof (other than a provision requiring payment of Rent),
and Landlord notifies Tenant of such breach, on three (3) separate occasions
during any 12-month period, and if such breaches are collectively material, then
Tenant’s subsequent breach of such provision by commission of substantially the
same act or omission shall be, at Landlord’s option, an incurable Default. The
notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by Law, and Landlord shall not be required to give any
additional notice in order to be entitled to commence an unlawful detainer
proceeding.

19.2 Remedies Upon Default. Upon any Default, Landlord shall have, in addition
to any other remedies available to Landlord at law or in equity (which shall be
cumulative and nonexclusive), the option to pursue any one or more of the
following remedies (which shall be cumulative and nonexclusive) without any
additional notice or demand:

19.2.1 Landlord may terminate this Lease, in which event Landlord may recover
from Tenant the following:

(a) The worth at the time of award of the unpaid Rent which had been earned at
the time of such termination; plus

17

--------------------------------------------------------------------------------



(b) The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(c) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such Rent
loss that Tenant proves could be reasonably avoided; plus

(d) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations hereunder or
which in the ordinary course of things would be likely to result therefrom,
including brokerage commissions, advertising expenses, expenses of remodeling
any portion of the Premises for a new tenant (whether for the same or a
different use), and any special concessions made to obtain a new tenant; plus

(e) At Landlord’s option, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by Law.

As used in Sections 19.2.1(a) and (b), the “worth at the time of award” shall be
computed by allowing interest at the rate specified in Section 3(b) above. As
used in Section 19.2.1(c), the “worth at the time of award” shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus 1%.

19.2.2 Landlord shall have the remedy described in California Civil Code §
1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover Rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies hereunder, including the right to recover all
Rent as it becomes due.

19.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, or any Law or other
provision hereof), without prior demand or notice except as required by Law, to
seek any declaratory, injunctive or other equitable relief, and specifically
enforce this Lease, or restrain or enjoin a violation or breach of any provision
hereof.

19.3 Efforts to Relet. Unless Landlord provides Tenant with express notice to
the contrary, no re-entry, repair, maintenance, change, alteration, addition,
reletting, appointment of a receiver or other action or omission by Landlord
shall (a) be construed as an election by Landlord to terminate this Lease or
Tenant’s right to possession, or to accept a surrender of the Premises, or (b)
operate to release Tenant from any of its obligations hereunder. Tenant waives,
for Tenant and for all those claiming by, through or under Tenant, California
Civil Code § 3275, California Code of Civil Procedure §§ 1174(c) and 1179, and
any existing or future rights to redeem or reinstate, by order or judgment of
any court or by any legal process or writ, this Lease or Tenant’s right of
occupancy of the Premises after any termination hereof.

19.4 Landlord Default. Landlord shall not be in default hereunder unless it
fails to begin within 30 days after notice from Tenant, or fails to pursue with
reasonable diligence thereafter, the cure of any breach by Landlord of its
obligations hereunder. Before exercising any remedies for a default by Landlord,
Tenant shall give notice and a reasonable time to cure to any Security Holder of
which Tenant has been notified.

20 EXCULPATION.

20.1 Landlord’s Exculpation. Notwithstanding any contrary provision hereof, (a)
the liability of the Landlord Parties to Tenant shall be limited to an amount
equal to the Landlord’s interest in the Building; (b) Tenant shall look solely
to Landlord’s interest in the Building for the recovery of any judgment or award
against any Landlord Party; (c) no Landlord Party shall have any liability for
any judgment or deficiency of Landlord, and Tenant waives and releases such
liability on behalf of itself and all parties claiming by, through or under
Tenant; and (d) no Landlord Party shall be liable for any injury or damage to,
or interference with, Tenant’s business, including loss of profits, loss of
rents or other revenues, loss of business opportunity, loss of goodwill or loss
of use, or for any form of special or consequential damage. For purposes of this
Section 20, “Landlord’s interest in the Building” shall include rents paid by
tenants, insurance proceeds, condemnation proceeds, and proceeds from the sale
of the Building (collectively, “Owner Proceeds”); provided, however, that Tenant
shall not be entitled to recover Owner Proceeds from any Landlord Party (other
than Landlord) or any other third party after they have been distributed or paid
to such party; provided further, however, that nothing in this sentence shall
diminish any right Tenant may have under Law, as a creditor of Landlord, to
initiate or participate in an action to recover Owner Proceeds from a third
party on the grounds that such third party obtained such Owner Proceeds when
Landlord was, or could reasonably be expected to become, insolvent or in a
transfer that was preferential or fraudulent as to Landlord’s creditors.

18

--------------------------------------------------------------------------------



20.2. Tenant Exculpation. Notwithstanding any contrary provision hereof, no
Tenant Party shall be liable for any form of special or consequential damage,
except as provided in Section 16.

21 SECURITY DEPOSIT. Concurrently with its execution and delivery hereof, Tenant
shall deposit with Landlord the Security Deposit, if any, as security for
Tenant’s performance of its obligations hereunder. If Tenant breaches any
provision hereof and either (i) such breach continues beyond any applicable
notice and cure period, or (ii) this Lease expires or terminates, Landlord may,
at its option, without limiting its remedies and without notice to Tenant, apply
all or part of the Security Deposit to cure such breach and compensate Landlord
for any loss or damage caused by such breach, including any damage for which
recovery may be made under California Civil Code § 1951.2. If Landlord so
applies any portion of the Security Deposit, Tenant, within three (3) business
days after demand therefor, shall restore the Security Deposit to its original
amount. The Security Deposit is not an advance payment of Rent or measure of
damages. Any unapplied portion of the Security Deposit shall be returned to
Tenant within 60 days after the latest to occur of (a) the expiration of the
Term, (b) Tenant’s surrender of the Premises as required hereunder, or (c)
Landlord’s cure of any breach by Tenant of any provision hereof; provided,
however, that if Landlord estimates in good faith that Tenant may be required to
make a payment to Landlord under Section 4.4.1, Landlord may retain such
unapplied portion of the Security Deposit, to the extent of the estimated amount
of such payment, until the date occurring 60 days after determination of the
final Rent due from Tenant. Notwithstanding the foregoing, to the extent that
Tenant delivers to Landlord the Letter of Credit described in Section 2 of
Exhibit F hereto, promptly thereafter Landlord shall return to Tenant any then
unapplied portion of the Security Deposit previously delivered by Tenant to
Landlord. Landlord shall not be required to keep the Security Deposit separate
from its other accounts.

22 RELOCATION. Intentionally Omitted.

23 COMMUNICATIONS AND COMPUTER LINES. All Lines installed pursuant to this Lease
shall be (a) installed in accordance with Section 7; and (b) clearly marked with
adhesive plastic labels (or plastic tags attached to such Lines with wire) to
show Tenant’s name, suite number, and the purpose of such Lines (i) every six
(6) feet outside the Premises (including the electrical room risers and any
Common Areas), and (ii) at their termination points. Landlord may designate
specific contractors for work relating to vertical Lines. Sufficient spare
cables and space for additional cables shall be maintained for other occupants,
as reasonably determined by Landlord. Unless otherwise notified by Landlord,
Tenant, at its expense and before the expiration or earlier termination hereof,
shall remove all Lines and repair any resulting damage. As used herein, “Lines”
means all communications or computer wires and cables serving the Premises which
either (a) were installed by or at the direction of the Tenant or (b) existed
prior to the date of this Lease, but which are used by Tenant.

24 PARKING. Tenant may park in the Building’s parking facilities (the “Parking
Facility”), in common with other tenants of the Building, upon the following
terms and conditions. Tenant shall not use more than the number of unreserved
and/or reserved parking spaces set forth in Section 1.9. Tenant shall pay
Landlord any fees, taxes or other charges imposed by any governmental or
quasi-governmental agency in connection with the Parking Facility, to the extent
such amounts are allocated to Tenant by Landlord based on the number and type of
parking spaces Tenant is entitled to use. Tenant shall comply with all rules and
regulations established by Landlord from time to time for the orderly operation
and use of the Parking Facility, including any sticker or other identification
system and the prohibition of vehicle repair and maintenance activities in the
Parking Facility. Notwithstanding the foregoing, such rules and regulations
shall not be enforced against Tenant in a manner that unreasonably discriminates
in favor of any other similarly situated tenant. Landlord may, in its
discretion, allocate and assign parking passes among Tenant and the other
tenants in the Building. Tenant’s use of the Parking Facility shall be at
Tenant’s sole risk, and Landlord shall have no liability for any personal injury
or damage to or theft of any vehicles or other property occurring in the Parking
Facility or otherwise in connection with any use of the Parking Facility by
Tenant or its employees or invitees. Landlord may alter the size, configuration,
design, layout or any other aspect of the Parking Facility without abatement of
Rent or liability to Tenant provided that such alteration does not materially
impair Tenant’s rights under this Section 24. In addition, for purposes of
facilitating any such alteration, Landlord may temporarily deny or restrict
access to the Parking Facility, without abatement of Rent or liability to
Tenant, provided that Landlord makes reasonable substitute parking available to
Tenant. Landlord may delegate its responsibilities hereunder to a parking
operator, in which case (i) such parking operator shall have all the rights of
control reserved herein by Landlord, (ii) Tenant shall enter into a parking
agreement with such parking operator, and (iii) Landlord shall have no liability
for claims arising through acts or omissions of such parking operator except to
the extent caused by Landlord’s negligence or willful misconduct. Tenant’s
parking rights under this Section 24 are solely for the benefit of Tenant’s
employees and invitees and such rights may not be transferred without Landlord’s
prior consent, except pursuant to a Transfer permitted under Section 14.

19

--------------------------------------------------------------------------------



25 MISCELLANEOUS.

25.1 Notices. Except as provided in Section 18, no notice, demand, statement,
designation, request, consent, approval, election or other communication given
hereunder (“Notice”) shall be binding upon either party unless (a) it is in
writing; (b) it is (i) sent by certified or registered mail, postage prepaid,
return receipt requested, (ii) delivered by a nationally recognized courier
service, or (iii) delivered personally; and (c) it is sent or delivered to the
address set forth in Section 1.10 or 1.11, as applicable, or to such other place
(other than a P.O. box) as the recipient may from time to time designate in a
Notice to the other party. Any Notice shall be deemed received on the earlier of
the date of actual delivery or the date on which delivery is refused, or, if
Tenant is the recipient and has vacated its notice address without providing a
new notice address, three (3) days after the date the Notice is deposited in the
U.S. mail or with a courier service as described above. No provision of this
Lease requiring a particular Notice to be in writing shall limit the generality
of clause (a) of the first sentence of this Section 25.1.

25.2 Force Majeure. If either party is prevented from performing any obligation
hereunder by any strike, act of God, fire, war, terrorist act, shortage of labor
or materials, governmental action (including, without limitation, governmentally
required evacuations), civil commotion or other cause beyond such party’s
reasonable control (“Force Majeure”), such obligation shall be excused during
(and any time period for the performance of such obligation shall be extended
by) the period of such prevention; provided, however, that this Section 25.2
shall not (a) permit Tenant to hold over in the Premises after the expiration or
earlier termination hereof, or (b) excuse (or extend any time period for the
performance of) (i) any obligation to remit money or deliver credit enhancement,
(ii) any obligation under Section 10 or 25.3, or (iii) any of Tenant’s
obligations whose breach would interfere with another occupant’s use, occupancy
or enjoyment of its premises or the Project or result in any liability on the
part of any Landlord Party.

25.3 Representations and Covenants. Each party (“Representing Party”)
represents, warrants and covenants to the other party that (a) Representing
Party is, and at all times during the Term will remain, duly organized, validly
existing and in good standing under the Laws of the state of its formation and
qualified to do business in the state of California; (b) neither Representing
Party’s execution of nor its performance under this Lease will cause
Representing Party to be in violation of any agreement or Law; (c) Representing
Party (and if Representing Party is Tenant, any guarantor hereof) has not, and
at no time during the Term will have, (i) made a general assignment for the
benefit of creditors, (ii) filed a voluntary petition in bankruptcy, (iii)
suffered (A) the filing by creditors of an involuntary petition in bankruptcy
that is not dismissed within 30 days, (B) the appointment of a receiver to take
possession of all or substantially all of its assets, or (C) the attachment or
other judicial seizure of all or substantially all of its assets, (iv) admitted
in writing its inability to pay its debts as they come due, or (v) made an offer
of settlement, extension or composition to its creditors generally; and (d) no
party that (other than through the passive ownership of interests traded on a
recognized securities exchange) constitutes, owns, controls, or is owned or
controlled by Representing Party (or if Representing Party is Tenant, by any
guarantor hereof or any subtenant of Tenant) is, or at any time during the Term
will be, (i) in violation of any Laws relating to terrorism or money laundering,
or (ii) among the parties identified on any list compiled pursuant to Executive
Order 13224 for the purpose of identifying suspected terrorists or on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website, http://www.treas.gov/ofac/tllsdn.pdf or any
replacement website or other replacement official publication of such list.

25.4 Signs. Landlord shall include Tenant’s name in any tenant directory located
in the lobby on the first floor of the Building. If any part of the Premises is
located on a multi-tenant floor, Landlord, at Tenant’s cost, shall provide
identifying suite signage for Tenant comparable to that provided by Landlord on
similar floors in the Building. Tenant may not install (a) any signs outside the
Premises, or (b) without Landlord’s prior consent in its sole and absolute
discretion, any signs, window coverings, blinds or similar items that are
visible from outside the Premises.

20

--------------------------------------------------------------------------------



25.5 Supplemental HVAC. If the Premises are served by any supplemental HVAC unit
(a “Unit”), then (a) Tenant shall pay the costs of all electricity consumed in
the Unit’s operation, together with the cost of installing a meter to measure
such consumption; (b) Tenant, at its expense, shall (i) operate and maintain the
Unit in compliance with all applicable Laws and such reasonable rules and
procedures as Landlord may impose; (ii) keep the Unit in as good working order
and condition as existed upon installation (or, if later, when Tenant took
possession of the Premises), subject to normal wear and tear and damage
resulting from Casualty; (iii) maintain in effect, with a contractor reasonably
approved by Landlord, a contract for the maintenance and repair of the Unit,
which contract shall require the contractor, at least once every three (3)
months, to inspect the Unit and provide to Tenant a report of any defective
conditions, together with any recommendations for maintenance, repair or
parts-replacement; (iv) follow all reasonable recommendations of such
contractor; and (v) promptly provide to Landlord a copy of such contract and
each report issued thereunder; (c) the Unit shall become Landlord’s property
upon installation and without compensation to Tenant; provided, however, that
upon Landlord’s request at the expiration or earlier termination hereof, Tenant,
at its expense, shall remove the Unit and repair any resulting damage (and if
Tenant fails to timely perform such work, Landlord may do so at Tenant’s
expense); (d) the Unit shall be deemed (i) a Leasehold Improvement (except for
purposes of Section 8), and (ii) for purposes of Section 11, part of the
Premises; (e) if the Unit exists on the date of mutual execution and delivery
hereof, Tenant accepts the Unit in its “as is” condition, without representation
or warranty as to quality, condition, fitness for use or any other matter; (f)
if the Unit connects to the Building’s condenser water loop (if any), then
Tenant shall pay to Landlord, as Additional Rent, Landlord’s standard one-time
fee for such connection and Landlord’s standard monthly per-ton usage fee; and
(g) if any portion of the Unit is located on the roof, then (i) Tenant’s access
to the roof shall be subject to such reasonable rules and procedures as Landlord
may impose; (ii) Tenant shall maintain the affected portion of the roof in a
clean and orderly condition and shall not interfere with use of the roof by
Landlord or any other tenants or licensees; and (iii) Landlord may relocate the
Unit and/or temporarily interrupt its operation, without liability to Tenant, as
reasonably necessary to maintain and repair the roof or otherwise operate the
Building. The parties acknowledge and agree that, as of the date of this Lease,
no Unit currently serves the Premises.

25.6 Attorneys’ Fees. In any action or proceeding between the parties, including
any appellate or alternative dispute resolution proceeding, the prevailing party
may recover from the other party all of its costs and expenses in connection
therewith, including reasonable attorneys’ fees and costs. Tenant shall pay all
reasonable attorneys’ fees and other fees and costs that Landlord incurs in
interpreting or enforcing this Lease or otherwise protecting its rights
hereunder (a) where Tenant has failed to pay Rent when due, or (b) in any
bankruptcy case, assignment for the benefit of creditors, or other insolvency,
liquidation or reorganization proceeding involving Tenant or this Lease.

25.7 Brokers. Tenant represents to Landlord that it has dealt only with Tenant’s
Broker as its broker in connection with this Lease. Tenant shall indemnify,
defend, and hold Landlord harmless from all claims of any brokers, other than
Tenant’s Broker, claiming to have represented Tenant in connection with this
Lease. Landlord shall indemnify, defend and hold Tenant harmless from all claims
of any brokers, including Landlord’s Broker, claiming to have represented
Landlord in connection with this Lease. Landlord shall pay a brokerage
commission to Tenant’s Broker subject to the terms of a separate written
agreement to be entered into between Landlord and Tenant’s Broker.

25.8 Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed and
enforced in accordance with the Laws of the State of California. THE PARTIES
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY
LITIGATION ARISING OUT OF OR RELATING TO THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE OR ANY EMERGENCY OR STATUTORY REMEDY.

25.9 Waiver of Statutory Provisions. Each party waives California Civil Code §§
1932(2), 1933(4) and 1945. Tenant waives (a) any rights under (i) California
Civil Code §§ 1932(1), 1941, 1942, 1950.7 or any similar or replacement section
or Law, or (ii) California Code of Civil Procedure §§ 1263.260 or 1265.130 or
any similar or replacement section or Law; and (b) any right to terminate this
Lease under California Civil Code § 1995.310 or any similar or replacement
section or Law.

25.10 Interpretation. As used herein, the capitalized term “Section” refers to a
section hereof unless otherwise specifically provided herein. As used in this
Lease, the terms “herein,” “hereof,” “hereto” and “hereunder” refer to this
Lease and the term “include” and its derivatives are not limiting. Any reference
herein to “any part” or “any portion” of the Premises, the Property or any other
property shall be construed to refer to all or any part of such property. As
used herein in connection with insurance, the term “deductible” includes
self-insured retention. Wherever this Lease prohibits either party from engaging
in any particular conduct, this Lease shall be deemed also to require such party
to cause each of its employees and agents (and, in the case of Tenant, each of
its licensees, invitees and subtenants, and any other party claiming by, through
or under Tenant) to refrain from engaging in such conduct. Wherever this Lease
requires Landlord to provide a customary service or to act in a reasonable
manner (whether in incurring an expense, establishing a rule or regulation,
providing an approval or consent, or performing any other act), this Lease shall
be deemed also to provide that whether such service is customary or such conduct
is reasonable shall be determined by reference to the practices of owners of
buildings (“Comparable Buildings”) that are comparable to the Building in size,
age, class, quality and location. Tenant waives the benefit of any rule that a
written agreement shall be construed against the drafting party.

25.11 Entire Agreement. This Lease sets forth the entire agreement between the
parties relating to the subject matter hereof and supersedes any previous
agreements (none of which shall be used to interpret this Lease). Tenant
acknowledges that in entering into this Lease it has not relied upon any
representation, warranty or statement, whether oral or written, not expressly
set forth herein. This Lease can be modified only by a written agreement signed
by both parties.

21

--------------------------------------------------------------------------------



25.12 Other. Landlord, at its option, may cure any Default, without waiving any
right or remedy or releasing Tenant from any obligation, in which event Tenant
shall pay Landlord, upon demand, the cost of such cure. If any provision hereof
is void or unenforceable, no other provision shall be affected. Submission of
this instrument for examination or signature by Tenant does not constitute an
option or offer to lease, and this instrument is not binding until it has been
executed and delivered by both parties. The voluntary or other surrender of this
Lease by Tenant, whether accepted by Landlord or not, or a mutual termination
thereof, shall not work a merger, and at the option of Landlord shall operate as
an assignment to Landlord of all subleases or subtenancies affecting the
Premises or terminate any or all such sublessees or subtenancies. If Tenant is
comprised of two or more parties, their obligations shall be joint and several.
Time is of the essence with respect to the performance of every provision hereof
in which time of performance is a factor. So long as Tenant performs its
obligations hereunder, Tenant shall have peaceful and quiet possession of the
Premises against any party claiming by, through or under Landlord, subject to
the terms hereof. Landlord may transfer its interest herein, in which event (a)
to the extent the transferee assumes in writing Landlord’s obligations arising
hereunder after the date of such transfer (including the return of any Security
Deposit), Landlord shall be released from, and Tenant shall look solely to the
transferee for the performance of, such obligations; and (b) Tenant shall attorn
to the transferee. If Tenant (or any party claiming by, through or under Tenant)
pays directly to the provider for any energy consumed at the Property, Tenant,
promptly upon request, shall deliver to Landlord (or, at Landlord’s option,
execute and deliver to Landlord an instrument enabling Landlord to obtain from
such provider) any data about such consumption that Landlord, in its reasonable
judgment, is required for benchmarking purposes or to disclose to a prospective
buyer, tenant or mortgage lender under any applicable Law. Landlord reserves all
rights not expressly granted to Tenant hereunder, including the right to make
alterations to the Project provided that such alterations neither (a) materially
prevent Tenant from accessing the Premises, nor (b) materially reduce the
quality of the Project below that of Comparable Buildings (as identified before
the performance of such alterations). No rights to any view or to light or air
over any property are granted to Tenant hereunder. The expiration or earlier
termination hereof shall not relieve either party of any obligation that accrued
before, or continues to accrue after, such expiration or termination. This Lease
may be executed in counterparts.

[SIGNATURES ARE ON THE FOLLOWING PAGE]

22

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

LANDLORD:     HUDSON METRO CENTER, LLC, a Delaware limited liability company  
By: Hudson Pacific Properties, L.P.,
a Maryland limited partnership, its sole member     By:       Hudson Pacific
Properties, Inc.,
a Maryland corporation,
its general partner         By: /s/ Arthur Suazo Name: Arthur X. Suazo Title:
Executive Vice President                     TENANT:     GERON CORPORATION, a
Delaware corporation   By: /s/ John Scarlett Name: John A. Scarlett Title:
Chairman, President and Chief Executive Officer     By: Olivia Bloom Name:
Olivia K. Bloom Title: Chief Financial Officer


23

--------------------------------------------------------------------------------



EXHIBIT A

METRO CENTER
919 EAST HILLSDALE BOULEVARD
FOSTER CITY, CALIFORNIA

Exhibit A
1

--------------------------------------------------------------------------------



OUTLINE OF PREMISES

[geron3657421-ex1014x4x1.jpg]

This Exhibit "A" is provided for informational purposes only and is intended to
be only an approximation of the layout of the Premises and shall not be deemed
to constitute any representation by Landlord as to the exact layout or
configuration of the Premises.

Exhibit A
2

--------------------------------------------------------------------------------



EXHIBIT B

METRO CENTER
919 EAST HILLSDALE BOULEVARD
FOSTER CITY, CALIFORNIA

WORK LETTER

As used in this Exhibit B (this “Work Letter”), the following terms shall have
the following meanings:

(i)       “Tenant Improvements” means all improvements to be constructed in the
Premises pursuant to this Work Letter; (ii) “Tenant Improvement Work” means the
construction of the Tenant Improvements, together with any related work
(including demolition) that is necessary to construct the Tenant Improvements;
and (iii) this “Agreement” means the lease of which this Work Letter is a part.

1 COST OF TENANT IMPROVEMENT WORK. Except as provided in Sections 2.7.4 and
3.2.2.B below, the Tenant Improvement Work shall be performed at Landlord’s
expense.

2 ARCHITECTURAL PLANS.

2.1 Selection of Architect. Landlord shall retain the architect/space planner of
Landlord’s choice (the “Architect”) to prepare the Architectural Drawings
(defined in Section 2.5 below).

2.2 [Intentionally Omitted.]

2.3 Approved Space Plan. Landlord and Tenant acknowledge that they have approved
the space plan for the Premises dated September 16, 2019 prepared by
ID/Architecture (the “Approved Space Plan”). All materials and finishes
contemplated by the Approved Space Plan shall be deemed to be Building-standard
unless otherwise expressly provided therein.

2.4 Additional Programming Information. Tenant shall deliver to Landlord, in
writing, all information (including all interior and special finishes) that,
when combined with the Approved Space Plan, will be sufficient to complete the
Architectural Drawings, together with all information (including all electrical
requirements, telephone requirements, special HVAC requirements, and plumbing
requirements) that, when combined with the Approved Space Plan, will be
sufficient to complete the Engineering Drawings (defined in Section 3.2.1 below)
(collectively, the “Additional Programming Information”). The Additional
Programming Information shall not increase the cost of the Tenant Improvement
Work (as reasonably estimated by Landlord) and shall be (a) consistent with the
Approved Space Plan, (b) consistent with Landlord’s requirements for avoiding
aesthetic, engineering or other conflicts with the design and function of the
balance of the Building (collectively, the “Landlord Requirements”), and (c)
otherwise subject to Landlord’s reasonable approval. Landlord shall provide
Tenant with notice approving or reasonably disapproving the Additional
Programming Information within five (5) business days after the later of
Landlord’s receipt thereof or the mutual execution and delivery of this
Agreement. If Landlord disapproves the Additional Programming Information,
Landlord’s notice of disapproval shall describe with reasonable specificity the
basis for such disapproval and Tenant shall modify the Additional Programming
Information and resubmit it for Landlord’s approval. Such procedure shall be
repeated as necessary until Landlord has approved the Additional Programming
Information. Such approved Additional Programming Information shall be referred
to herein as the “Approved Additional Programming Information.” If requested by
Tenant, Landlord, in its sole and absolute discretion, may assist Tenant, or
cause the Architect and/or other contractors or consultants of Landlord to
assist Tenant, in preparing all or a portion of the Additional Programming
Information; provided, however, that, whether or not the Additional Programming
Information is prepared with such assistance, Tenant shall be solely responsible
for the timely preparation and delivery of the Additional Programming
Information and for all elements thereof.

Exhibit B
1

--------------------------------------------------------------------------------



2.5 Architectural Drawings. After approving the Additional Programming
Information, Landlord shall cause the Architect to prepare and deliver to Tenant
the final architectural (and, if applicable, structural) working drawings for
the Tenant Improvement Work that are in a form that (a) when combined with any
Approved Additional Programming Information that is not expressly incorporated
into such working drawings, will be sufficient to enable the Contractor (defined
in Section 3.1 below) and its subcontractors to bid on the Tenant Improvement
Work, and (b) when combined with any Engineering Drawings that satisfy the
Engineering Requirements (defined in Section 3.2.1 below), will be sufficient to
obtain the Permits (defined in Section 3.3 below) (the “Architectural
Drawings”). The Architectural Drawings shall conform to the Approved Space Plan
and the Approved Additional Programming Information. The Architect’s preparation
and delivery of the Architectural Drawings shall occur within 15 business days
after the later of Landlord’s approval of the Additional Programming Information
or the mutual execution and delivery of this Agreement. Tenant shall approve or
disapprove the Architectural Drawings by notice to Landlord. If Tenant
disapproves the Architectural Drawings, Tenant’s notice of disapproval shall
specify any revisions Tenant desires in the Architectural Drawings. After
receiving such notice of disapproval, Landlord shall cause the Architect to
revise the Architectural Drawings and resubmit them to Tenant, taking into
account the reasons for Tenant’s disapproval; provided, however, that Landlord
shall not be required to cause the Architect to make any revision to the
Architectural Drawings that (a) conflicts with the Approved Space Plan, the
Approved Additional Programming Information or the Landlord Requirements, or (b)
is otherwise reasonably disapproved by Landlord. Such revision and resubmission
shall occur within five (5) business days after the later of Landlord’s receipt
of Tenant’s notice of disapproval or the mutual execution and delivery of this
Agreement if such revision is not material, and within such longer period of
time as may be reasonably necessary (but not more than 10 business days after
the later of such receipt or such mutual execution and delivery) if such
revision is material. Such procedure shall be repeated as necessary until Tenant
has approved the Architectural Drawings. Such approved Architectural Drawings
shall be referred to herein as the “Approved Architectural Drawings.”

2.6 [Intentionally Omitted.]

2.7 Revisions to Approved Architectural Drawings, Approved Additional
Programming Information, or Approved Space Plan.

2.7.1 Approved Architectural Drawings. If Tenant requests any revision to the
Approved Architectural Drawings, Landlord shall provide Tenant with notice
approving or reasonably disapproving such revision, and, if Landlord approves
such revision, Landlord shall have such revision made and delivered to Tenant,
together with notice of any resulting change in the estimated total cost
associated with the Tenant Improvement Work, within 10 business days after the
later of Landlord’s receipt of such request or the mutual execution and delivery
of this Agreement if such revision is not material, and within such longer
period of time as may be reasonably necessary (but not more than 15 business
days after the later of such receipt or such execution and delivery) if such
revision is material, whereupon Tenant, within one (1) business day, shall
notify Landlord whether it desires to proceed with such revision. If Landlord
has begun performing the Tenant Improvement Work, then, in the absence of such
authorization, Landlord shall have the option to continue such performance
disregarding such revision. Landlord shall not revise the Approved Architectural
Drawings without Tenant’s consent, which shall not be unreasonably withheld or
conditioned. Tenant shall approve, or reasonably disapprove (and state, with
reasonable specificity, its reasons for disapproving), any revision to the
Approved Architectural Drawings within two (2) business days after receiving
Landlord’s request for approval thereof. For purposes hereof, any change order
affecting the Approved Architectural Drawings shall be deemed a revision to the
Approved Architectural Drawings.

2.7.2 Approved Additional Programming Information. If Tenant requests Landlord’s
approval of any revision to the Approved Additional Programming Information,
Landlord shall provide Tenant with notice approving or reasonably disapproving
such revision, together with notice of any resulting change in the estimated
total cost associated with the Tenant Improvement Work, within five (5) business
days after the later of Landlord’s receipt of such request or the mutual
execution and delivery of this Agreement, whereupon Tenant, within two (2)
business days, shall notify Landlord whether it desires to proceed with such
revision. If Landlord has begun performing the Tenant Improvement Work, then, in
the absence of such authorization, Landlord shall have the option to continue
such performance disregarding such revision. Landlord shall not revise the
Approved Additional Programming Information without Tenant’s consent, which
shall not be unreasonably withheld or conditioned. Tenant shall approve, or
reasonably disapprove (and state, with reasonable specificity, its reasons for
disapproving), any revision to the Approved Additional Programming Information
within two (2) business days after receiving Landlord’s request for approval
thereof.

2.7.3 Approved Space Plan. If Tenant requests Landlord’s approval of any
revision to the Approved Space Plan, Landlord shall provide Tenant with notice
approving or reasonably disapproving such revision, together with notice of any
resulting change in the estimated total cost associated with the Tenant
Improvement Work, within five (5) business days after the later of Landlord’s
receipt of such request or the mutual execution and delivery of this Agreement,
whereupon Tenant, within one (1) business day, shall notify Landlord whether it
desires to proceed with such revision. If Landlord has begun performing the
Tenant Improvement Work, then, in the absence of such authorization, Landlord
shall have the option to continue such performance disregarding such revision.
Landlord shall not revise the Approved Space Plan without Tenant’s consent,
which shall not be unreasonably withheld or conditioned. Tenant shall approve,
or reasonably disapprove (and state, with reasonable specificity, its reasons
for disapproving), any revision to the Approved Space Plan within two (2)
business days after receiving Landlord’s request for approval thereof.

Exhibit B
2

--------------------------------------------------------------------------------



2.7.4 Costs of Revisions. Tenant shall reimburse Landlord, immediately upon
demand, for any increase in the total cost associated with the Tenant
Improvement Work that results from any revision to the Approved Architectural
Drawings requested by Tenant, any revision to the Approved Additional
Programming Information made by Tenant, or any revision to the Approved Space
Plan requested or made by Tenant, including, in each case, any cost of preparing
or reviewing such revision.

2.8 Tenant’s Approval Deadline. Tenant shall approve the Architectural Drawings
pursuant to Section 2.5 above on or before Tenant’s Approval Deadline (defined
below). As used in this Work Letter, “Tenant’s Approval Deadline” means the date
occurring 40 business days after the mutual execution and delivery of this
Agreement; provided, however, that Tenant’s Approval Deadline shall be extended
by one (1) day for each day, if any, by which Tenant’s approval of the
Architectural Drawings pursuant to Section 2.5 above is delayed by any failure
of Landlord to perform its obligations under this Section 2.

3 CONSTRUCTION.

3.1 Contractor. Landlord shall retain a contractor of its choice (the
“Contractor”) to perform the Tenant Improvement Work. In addition, Landlord may
select and/or approve of any subcontractors, mechanics and materialmen used in
connection with the performance of the Tenant Improvement Work.

3.2 Engineering Drawings.

3.2.1 Preparation. Landlord shall cause the engineering working drawings for the
mechanical, electrical, plumbing, fire-alarm and fire sprinkler work in the
Premises (the “Engineering Drawings”) to (a) be prepared by one or more of the
Architect, the Contractor, and/or engineers or other consultants selected and/or
retained by the Architect, the Contractor or Landlord, and (b) conform to the
Approved Space Plan, the Approved Additional Programming Information, the first
sentence of Section 4 below, and any then-existing Approved Architectural
Drawings (collectively, the “Engineering Requirements”).

3.2.2 Design Build. Except as provided in Section 3.2.3 below:

A. Delivery and Approval. The Engineering Drawings shall be delivered to Tenant
within 15 business days after the later of Tenant’s approval of the
Architectural Drawings pursuant to Section 2.5 above or the mutual execution and
delivery of this Agreement. Tenant shall approve, or reasonably disapprove (and
state, with reasonable specificity, its reasons for disapproving), the
Engineering Drawings within two (2) business days after the latest of (a)
Tenant’s receipt of the Engineering Drawings, (b) Tenant’s approval of the
Architectural Drawings, or (c) the mutual execution and delivery of this
Agreement. After receiving any such notice of reasonable disapproval, Landlord
shall cause the Contractor to revise the Engineering Drawings and resubmit them
to Tenant, taking into account the reasons for Tenant’s disapproval; provided,
however, that Landlord shall not be required to make any revision to the
Engineering Drawings that conflicts with the Engineering Requirements or the
Landlord Requirements or is otherwise reasonably disapproved by Landlord. Such
procedure shall be repeated as necessary until Tenant has reasonably approved
the Engineering Drawings. Such approved Engineering Drawings shall be referred
to herein as the “Approved Engineering Drawings”.

B. Revisions. If Tenant requests any revision to the Approved Engineering
Drawings, Landlord shall provide Tenant with notice approving or reasonably
disapproving such revision, and, if Landlord approves such revision, Landlord
shall have such revision made and delivered to Tenant, together with notice of
any resulting change in the estimated total cost associated with the Tenant
Improvement Work, within five (5) business days after the later of Landlord’s
receipt of such request or the mutual execution and delivery of this Agreement
if such revision is not material, and within such longer period of time as may
be reasonably necessary (but not more than 10 business days after the later of
such receipt or such execution and delivery) if such revision is material,
whereupon Tenant, within one (1) business day, shall notify Landlord whether it
desires to proceed with such revision. If Landlord has begun performing the
Tenant Improvement Work, then, in the absence of such authorization, Landlord
shall have the option to continue such performance disregarding such revision.
Landlord shall not revise the Approved Engineering Drawings without Tenant’s
consent, which shall not be unreasonably withheld or conditioned. Tenant shall
approve, or reasonably disapprove (and state, with reasonable specificity, its
reasons for disapproving), any revision to the Approved Engineering Drawings
within two (2) business days after receiving Landlord’s request for approval
thereof. Any change order affecting the Approved Engineering Drawings shall be
deemed a revision to the Approved Engineering Drawings. Tenant shall reimburse
Landlord, immediately upon demand, for any increase in the total cost associated
with the Tenant Improvement Work that results from any revision to the Approved
Engineering Drawings requested by Tenant, including the cost of preparing such
revision.

Exhibit B
3

--------------------------------------------------------------------------------



3.2.3 Design Bid Build. If Landlord, at its option, causes the Engineering
Drawings to be delivered to Tenant on or before the date on which the
Architectural Drawings are first delivered to Tenant pursuant to Section 2.5
above, then (a) Section 3.2.2 above shall not apply; (b) Tenant’s review and
approval of, and any revisions to, the Engineering Drawings shall be governed by
Sections 2.5 and 2.7 above as if the Engineering Drawings were part of the
Architectural Drawings; and (c) the Engineering Drawings, as approved by Tenant
pursuant to Section 2.5 above, shall be referred to herein as the “Approved
Engineering Drawings”.

3.3 Permits. Landlord shall cause the Contractor to submit the Approved
Architectural Drawings and the Approved Engineering Drawings (collectively, the
“Approved Construction Drawings”) to the appropriate municipal authorities and
otherwise apply for and obtain from such authorities all permits necessary for
the Contractor to complete the Tenant Improvement Work (the “Permits”).

3.4 Construction.

3.4.1 Performance of Tenant Improvement Work. Landlord shall cause the
Contractor to perform the Tenant Improvement Work in accordance with the
Approved Construction Drawings.

3.4.2 Contractor’s Warranties. Tenant waives all claims against Landlord
relating to any defects in the Tenant Improvements; provided, however, that if,
within 30 days after substantial completion of the Tenant Improvement Work,
Tenant provides notice to Landlord of any non-latent defect in the Tenant
Improvements, or if, within 11 months after substantial completion of the Tenant
Improvement Work, Tenant provides notice to Landlord of any latent defect in the
Tenant Improvements, then Landlord shall promptly cause such defect to be
corrected.

4 COMPLIANCE WITH LAW; SUITABILITY FOR TENANT’S USE. Landlord shall cause the
Approved Space Plan, the Additional Programming Information, the Architectural
Drawings and the Engineering Drawings (collectively, the “Plans”) to comply with
Law; provided, however, that Landlord shall not be responsible for any violation
of Law resulting from any particular use of the Premises (as distinguished from
general office use). Tenant shall be responsible for ensuring that the Plans are
suitable for Tenant’s use of the Premises, and neither the preparation of the
Plans by Landlord’s consultants nor Landlord’s approval of the Plans shall
relieve Tenant from such responsibility. Landlord may contest any alleged
violation of Law in good faith, including by seeking a waiver or deferment of
compliance, asserting any defense allowed by Law, and exercising any right of
appeal (provided that Tenant incurs no liability as a result of such contest and
that, after completing such contest, Landlord makes any modification to the
Plans or any alteration to the Premises that is necessary to comply with any
final order or judgment).

5 COMPLETION.

5.1 Substantial Completion. For purposes of Section 1.3.2 of this Agreement, and
subject to Section 5.2 below, the Tenant Improvement Work shall be deemed to be
“Substantially Complete” on the later of (a) the date of completion of the
Tenant Improvement Work pursuant to the Approved Construction Drawings (as
reasonably determined by Landlord), with the exception of any details of
construction, mechanical adjustment or any other similar matter the
non-completion of which does not unreasonably interfere with Tenant’s use of the
Premises, and which details are reasonably likely to be able to be corrected
within 60 days without unreasonable interference with Tenant (“Punchlist
Items”), or (b) the date on which Landlord receives from the appropriate
governmental authorities, with respect to the Tenant Improvement Work, all
approvals necessary for the occupancy of the Premises. Landlord shall use
commercially reasonable efforts to complete all Punchlist Items within 60 days
after the Substantial Completion of the Tenant Improvement Work.

Exhibit B
4

--------------------------------------------------------------------------------



5.2 Tenant Cooperation; Tenant Delay. Tenant shall use reasonable efforts to
cooperate with Landlord, the Architect, the Contractor, and Landlord’s other
consultants to complete all phases of the Plans, obtain the Permits and complete
the Tenant Improvement Work as soon as possible, and Tenant shall meet with
Landlord, in accordance with a schedule determined by Landlord, to discuss the
parties’ progress. Without limiting the foregoing, if (i) the Tenant
Improvements include the installation of electrical connections for furniture
stations to be installed by Tenant, and (ii) any electrical or other portions of
such furniture stations must be installed in order for Landlord to obtain any
governmental approval required for occupancy of the Premises, then Tenant, upon
five (5) business days’ notice from Landlord, shall promptly install such
portions of such furniture stations in accordance with Sections 7.2 and 7.3 of
this Agreement. In addition, without limiting the foregoing, if the Substantial
Completion of the Tenant Improvement Work is delayed (a “Tenant Delay”) as a
result of (a) any failure of Tenant to approve the Architectural Drawings
pursuant to Section 2.5 above on or before Tenant’s Approval Deadline; (b) any
failure of Tenant to timely approve the Engineering Drawings, pursuant to
Section 3.2.2.A above, for any reason other than their failure to satisfy the
Engineering Requirements; (c) any failure of Tenant to timely approve any other
matter requiring Tenant’s approval; (d) any breach by Tenant of this Work Letter
or this Agreement; (e) any request by Tenant for any revision to, or for
Landlord’s approval of any revision to, any portion of the Plans that has
previously been approved by both parties (except to the extent that such delay
results from a breach by Landlord of its obligations under Section 2.7 or
3.2.2.B above); (f) [Intentionally Omitted]; (g) [Intentionally Omitted]; or (h)
any other act or omission of Tenant or any of its agents, employees or
representatives, then, notwithstanding any contrary provision of this Agreement,
and regardless of when the Tenant Improvement Work is actually Substantially
Completed, the Tenant Improvement Work shall be deemed to be Substantially
Completed on the date on which the Tenant Improvement Work would have been
Substantially Completed if no such Tenant Delay had occurred. Notwithstanding
the foregoing, Landlord shall not be required to tender possession of the
Premises to Tenant before the Tenant Improvement Work has been Substantially
Completed, as determined without giving effect to the preceding sentence.
Notwithstanding the foregoing, if Landlord fails to notify Tenant of any Tenant
Delay within two (2) days after the date Landlord knew of such Tenant Delay,
Tenant shall not be responsible for any such Tenant Delay with respect to the
period of time commencing three (3) days after the date when Landlord knew that
such Tenant Delay existed and ending on the date that Landlord notified Tenant
of such Tenant Delay. Notwithstanding Section 25.1 of this Lease, Landlord’s
notice to Tenant of any Tenant Delay may be given orally, by e-mail, or by any
other method.

6 MISCELLANEOUS. Notwithstanding any contrary provision of this Agreement, if
Tenant Defaults under this Agreement before the Tenant Improvement Work is
completed, Landlord’s obligations under this Work Letter shall be excused until
such Default is cured and Tenant shall be responsible for any resulting delay in
the completion of the Tenant Improvement Work. This Work Letter shall not apply
to any space other than the Premises.

Exhibit B
5

--------------------------------------------------------------------------------



EXHIBIT C

METRO CENTER
919 EAST HILLSDALE BOULEVARD
FOSTER CITY, CALIFORNIA

CONFIRMATION LETTER

_____________________, 20__

To:       ____________________ ____________________ ____________________
____________________


Re:       Office Lease (the “Lease”) dated ______________, 20____, between
HUDSON METRO CENTER, LLC, a Delaware limited liability company (“Landlord”), and
GERON CORPORATION, a Delaware corporation (“Tenant”), concerning Suite 250 on
the second floor of the building located at 919 E. Hillsdale, Foster City,
California.

Dear _________________:

In accordance with the Lease, Tenant accepts possession of the Premises and
confirms the following:

1.       The Commencement Date is ____________________ and the Expiration Date
is _______________.        2. The exact number of rentable square feet within
the Premises is 12,707 square feet.        3. Tenant’s Share, based upon the
exact number of rentable square feet within the Premises, is 8.7668%.

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention. Please note that, pursuant to Section 2.1.1 of the
Lease, if Tenant fails to execute and return (or, by notice to Landlord,
reasonably object to) this letter within 10 days after receiving it, Tenant
shall be deemed to have executed and returned it without exception.

“Landlord”:   HUDSON METRO CENTER, LLC, a Delaware limited liability company  
By:       Hudson Pacific Properties, L.P.,
a Maryland limited partnership,
its sole member              By:      Hudson Pacific Properties, Inc.,
a Maryland corporation,
its general partner           By:    _____________________       Name:  
 _____________________       Title:    _____________________

Exhibit C
1

--------------------------------------------------------------------------------



Agreed and Accepted as of __________, 20__.

“Tenant”:

GERON CORPORATION, a Delaware corporation

By:     __________________________________   Name:
__________________________________ Title: __________________________________

Exhibit C
2

--------------------------------------------------------------------------------



EXHIBIT D

METRO CENTER
919 EAST HILLSDALE BOULEVARD
FOSTER CITY, CALIFORNIA

RULES AND REGULATIONS

Tenant shall comply with the following rules and regulations (as modified or
supplemented from time to time, the “Rules and Regulations”). Landlord shall not
be responsible to Tenant for the nonperformance of any of the Rules and
Regulations by any other tenants or occupants of the Project. In the event of
any conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

1. Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
consent. Tenant shall bear the cost of any lock changes or repairs required by
Tenant. Forty-one (41) key cards will be furnished by Landlord for access to the
Building common areas and the Premises, and any additional keys required by
Tenant must be obtained from Landlord at a reasonable cost to be established by
Landlord. Upon the termination of this Lease, Tenant shall restore to Landlord
all keys of stores, offices and toilet rooms furnished to or otherwise procured
by Tenant, and if any such keys are lost, Tenant shall pay Landlord the cost of
replacing them or of changing the applicable locks if Landlord deems such
changes necessary.

2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.

3. Landlord may close and keep locked all entrance and exit doors of the
Building during such hours as are customary for Comparable Buildings. Tenant
shall cause its employees, agents, contractors, invitees and licensees who use
Building doors during such hours to securely close and lock them after such use.
Any person entering or leaving the Building during such hours, or when the
Building doors are otherwise locked, may be required to sign the Building
register (if applicable), and access to the Building may be refused unless such
person has proper identification or has a previously arranged access pass.
Landlord will furnish passes to persons for whom Tenant requests them. Tenant
shall be responsible for all persons for whom Tenant requests passes and shall
be liable to Landlord for all acts of such persons. Landlord and its agents
shall not be liable for damages for any error with regard to the admission or
exclusion of any person to or from the Building. In case of invasion, mob, riot,
evacuation, public excitement or other commotion, Landlord may prevent access to
the Building or the Project during the continuance thereof by any means it deems
appropriate for the safety and protection of life and property.

4. No furniture, freight or equipment shall be brought into the Building without
prior notice to Landlord. All moving activity into or out of the Building shall
be scheduled with Landlord and done only at such time and in such manner as
Landlord designates. Landlord may prescribe the weight, size and position of all
safes and other heavy property brought into the Building and also the times and
manner of moving the same in and out of the Building. Safes and other heavy
objects shall, if considered necessary by Landlord, stand on supports of such
thickness as is necessary to properly distribute the weight. Landlord will not
be responsible for loss of or damage to any such safe or property. Any damage to
the Building, its contents, occupants or invitees resulting from Tenant’s moving
or maintaining any such safe or other heavy property shall be the sole
responsibility and expense of Tenant (notwithstanding Sections 7 and 10.4 of
this Lease).

5. No furniture, packages, supplies, equipment or merchandise will be received
in the Building or carried up or down in the elevators, except between such
hours, in such specific elevator and by such personnel as shall be designated by
Landlord.

6. Employees of Landlord shall not perform any work or do anything outside their
regular duties unless under special instructions from Landlord.

7. No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises or the Building without
Landlord’s prior consent. Tenant shall not disturb, solicit, peddle or canvass
any occupant of the Project.

8. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance shall be thrown therein. Notwithstanding Sections 7 and 10.4 of this
Lease, Tenant shall bear the expense of any breakage, stoppage or damage
resulting from any violation of this rule by Tenant or any of its employees,
agents, contractors, invitees or licensees.

Exhibit D
1

--------------------------------------------------------------------------------



9. Tenant shall not overload the floor of the Premises, or mark, drive nails or
screws or drill into the partitions, woodwork or drywall of the Premises, or
otherwise deface the Premises, without Landlord’s prior consent.

10. Except for snack and soft drink vending machines at locations within the
Premises reasonably approved by Landlord and intended for the sole use of
Tenant’s employees and invitees, no vending machine shall be installed,
maintained or operated in the Premises without Landlord’s prior consent.

11. Tenant shall not, without Landlord’s prior consent, use, store, install,
disturb, spill, remove, release or dispose of, within or about the Premises or
any other portion of the Project, any asbestos-containing materials, any solid,
liquid or gaseous material now or subsequently considered toxic or hazardous
under the provisions of 42 U.S.C. Section 9601 et seq. or any other applicable
environmental Law, or any inflammable, explosive or dangerous fluid or
substance; provided, however, that Tenant may use, store and dispose of such
substances in such amounts as are typically found in similar premises used for
general office purposes provided that such use, storage and disposal does not
damage any part of the Premises, Building or Project and is performed in a safe
manner and in accordance with all Laws. Tenant shall comply with all Laws
pertaining to and governing the use of such materials by Tenant and shall remain
solely liable for the costs of abatement and removal. No burning candle or other
open flame shall be ignited or kept by Tenant in or about the Premises, Building
or Project.

12. Tenant shall not, without Landlord’s prior consent, use any method of
heating or air conditioning other than that supplied by Landlord.

13. Tenant shall not use or keep any foul or noxious gas or substance in or on
the Premises, or occupy or use the Premises in a manner offensive or
objectionable to Landlord or other occupants of the Project by reason of noise,
odors or vibrations, or interfere with other occupants or those having business
therein, whether by the use of any musical instrument, radio, CD player or
otherwise. Tenant shall not throw anything out of doors, windows or skylights or
down passageways.

14. Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals (other than service animals legally required to be
admitted), birds, aquariums, or, except in areas designated by Landlord,
bicycles or other vehicles.

15. No cooking shall be done in the Premises, nor shall the Premises be used for
lodging, for living quarters or sleeping apartments, or for any improper,
objectionable or immoral purposes. Notwithstanding the foregoing, Underwriters’
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and invitees, provided that such use complies with all Laws.

16. The Premises shall not be used for manufacturing or for the storage of
merchandise except to the extent such storage may be incidental to the Permitted
Use. Tenant shall not occupy the Premises as an office for a messenger-type
operation or dispatch office, or for the manufacture or sale of liquor,
narcotics or tobacco, or as a medical office, a barber or manicure shop, or an
employment bureau.

17. Landlord may exclude from the Project any person who, in Landlord’s
judgment, is intoxicated or under the influence of liquor or drugs, or who
violates any of these Rules and Regulations.

18. Tenant shall not loiter in or on the entrances, corridors, sidewalks,
lobbies, courts, halls, stairways, elevators, vestibules or any Common Areas for
the purpose of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises.

19. Tenant shall not waste electricity, water or air conditioning, shall
cooperate with Landlord to ensure the most effective operation of the Building’s
heating and air conditioning system, and shall not attempt to adjust any
controls. Tenant shall install and use in the Premises only ENERGY STAR rated
equipment, where available. Tenant shall use recycled paper in the Premises to
the extent consistent with its business requirements. To the extent that
Landlord and/or Tenant need to discuss matters related to sustainability and
energy (including, without limitation retrofit projects, billing issues, energy
efficiency upgrades and data access), the parties may notify each other in the
manner described in Section 25.1 of the Lease using the addresses set forth in
Sections 1.10 and 1.11 (as applicable), as such addresses may be updated from
time to time in accordance with the terms hereof. Upon no less than 90 days
written request at the end of each calendar year during the Term, Landlord shall
provide to Tenant reports detailing the amount of electricity, natural gas and
fuel oil (where applicable) consumed at the Building broken down by utility
type, energy unit usage (e.g., kWh, therms or ccf, gallons), cost per month for
each energy source and the energy use intensity (EUI measured in kBtu/SF/YR). To
the extent Tenant obtains electricity independently of the Building, Tenant
shall give Landlord access to Tenant’s data on energy use at the Building for
inclusion in Landlord’s annual reports, ENERGY STAR annual rating and similar
purposes.

Exhibit D
2

--------------------------------------------------------------------------------



20. Tenant shall store all its trash and garbage inside the Premises. No
material shall be placed in the trash or garbage receptacles if, under Law, it
may not be disposed of in the ordinary and customary manner of disposing of
trash and garbage in the vicinity of the Building. All trash, garbage and refuse
disposal shall be made only through entryways and elevators provided for such
purposes at such times as Landlord shall designate. Tenant shall comply with
Landlord’s recycling program, if any.

21. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
Tenant shall not, without Landlord's prior written consent (which consent may be
granted or withheld in Landlord's sole and absolute discretion), allow any
employee, contractor or agent to carry any type of gun or other firearm in or
about the Premises, the Building or the Project.

22. Any persons employed by Tenant to do janitorial work (a) shall be subject to
Landlord’s prior consent; (b) shall not, in Landlord’s reasonable judgment,
disturb labor harmony with any workforce or trades engaged in performing other
work or services at the Project; and (c) while in the Building and outside of
the Premises, shall be subject to the control and direction of the Building
manager (but not as an agent or employee of such manager or Landlord), and
Tenant shall be responsible for all acts of such persons.

23. No awning or other projection shall be attached to the outside walls of the
Building. Other than Landlord’s Building-standard window coverings, no curtains,
blinds, shades or screens shall be attached to or hung in, or used in connection
with, any window or door of the Premises. All electrical ceiling fixtures hung
in the Premises or spaces along the perimeter of the Building must be
fluorescent and/or of a quality, type, design and a warm white bulb color
approved in advance by Landlord. Neither the interior nor exterior of any
windows shall be coated or otherwise sunscreened. Tenant shall abide by
Landlord’s regulations concerning the opening and closing of window coverings.

24. Tenant shall not obstruct any sashes, sash doors, skylights, windows or
doors that reflect or admit light or air into the halls, passageways or other
public places in the Building, nor shall Tenant place any bottles, parcels or
other articles on the windowsills.

25. Tenant must comply with requests by Landlord concerning the informing of
their employees of items of importance to the Landlord.

26. Tenant must comply with the State of California “No-Smoking” law set forth
in California Labor Code Section 6404.5 (as may be amended or replaced) and with
any local “No-Smoking” ordinance that is not superseded by such law.

27. Tenant shall cooperate in any safety or security program developed by
Landlord or required by Law.

28. All office equipment of an electrical or mechanical nature shall be placed
by Tenant in the Premises in settings approved by Landlord, to absorb or prevent
any vibration, noise or annoyance.

29. Tenant shall not use any hand trucks except those equipped with rubber tires
and rubber side guards.

30. No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without Landlord’s prior consent.

31. Without Landlord’s prior consent, Tenant shall not use the name of the
Project or Building or use pictures or illustrations of the Project or Building
in advertising or other publicity or for any purpose other than as the address
of the business to be conducted by Tenant in the Premises.

Landlord may from time to time modify or supplement these Rules and Regulations
in a manner that, in Landlord’s reasonable judgment, is appropriate for the
management, safety, care and cleanliness of the Premises, the Building, the
Common Areas and the Project, for the preservation of good order therein, and
for the convenience of other occupants and tenants thereof, provided that no
such modification or supplement shall materially reduce Tenant’s rights or
materially increase Tenant’s obligations hereunder. Landlord may waive any of
these Rules and Regulations for the benefit of any tenant, but no such waiver
shall be construed as a waiver of such Rule and Regulation in favor of any other
tenant nor prevent Landlord from thereafter enforcing such Rule and Regulation
against any tenant. Notwithstanding the foregoing, no rule that is added to the
initial Rules and Regulations shall be enforced against Tenant in a manner that
unreasonably discriminates in favor of any other similarly situated tenant.

Exhibit D
3

--------------------------------------------------------------------------------



EXHIBIT E

METRO CENTER
919 EAST HILLSDALE BOULEVARD
FOSTER CITY, CALIFORNIA

JUDICIAL REFERENCE

IF THE JURY-WAIVER PROVISIONS OF SECTION 25.8 OF THIS LEASE ARE NOT ENFORCEABLE
UNDER CALIFORNIA LAW, THE PROVISIONS SET FORTH BELOW SHALL APPLY.

(a) It is the desire and intention of the parties to agree upon a mechanism and
procedure under which controversies and disputes arising out of this Lease or
related to the Premises will be resolved in a prompt and expeditious manner.
Accordingly, subject to the exclusions set forth in (b) below, any and every
action, proceeding or cross-claim brought by either party hereto against the
other (and/or against its officers, directors, employees, agents or subsidiaries
or affiliated entities) on any matters arising out of or in any way connected
with this Lease, Tenant’s use or occupancy of the Premises and/or any claim of
injury or damage, whether sounding in contract, tort, or otherwise, shall be
heard and resolved by a referee under the provisions of the California Code of
Civil Procedure, Sections 638 — 645.1, inclusive (as same may be amended, or any
successor statute(s) thereto) (the "Referee Sections").

(b) Excluded from the requirement of judicial reference set forth above are (i)
actions to seek emergency injunctive relief, preliminary injunctive relief,
unlawful or forcible detainer, or a prejudgment writ of attachment and (ii) any
dispute for which an alternative dispute resolution procedure is otherwise
expressly provided in the Lease (including any exhibits thereto). The actions
described in (i) above may be brought in the trial court in the county in which
the Premises are located; provided, however, that as soon as practicable after
the trial court rules on one or more of the above issues, the parties shall
refer the lawsuit, and any remaining issues, controversies, or disputes to a
referee, as provided in this section and the Referee Sections.

(c) Any fee to initiate the judicial reference proceedings and all fees charged
and costs incurred by the referee shall be paid by the party initiating such
procedure (except that if a reporter is requested by either party, then a
reporter shall be present at all proceedings where requested and the fees of
such reporter – except for copies ordered by the other parties – shall be borne
by the party requesting the reporter); provided however, that allocation of the
costs and fees, including any initiation fee, of such proceeding shall be
ultimately determined in accordance with Section 25.6 of this Lease.

(d) The exclusive venue of the proceedings shall be in the county in which the
Premises are located.

(e) Within 10 days of receipt by any party of a request to resolve any dispute
or controversy pursuant to this Exhibit E, the parties shall agree upon a single
referee who shall try all issues, whether of fact or law, and report a finding
and judgment on such issues as required by the Referee Sections. If the parties
are unable to agree upon a referee within such 10-day period, then any party may
thereafter file a lawsuit in the county in which the Premises are located for
the purpose of appointment of a referee under the Referee Sections. If the
referee is appointed by the court, the referee shall be a neutral and impartial
retired judge with substantial experience in the relevant matters to be
determined, from the panels offered by JAMS or ADR Services, Inc. The proposed
referee may be challenged by any party for any of the grounds listed in the
Referee Sections. The referee shall have the power to decide all issues of fact
and law and report his or her decision on such issues, and to issue all
recognized remedies available at law or in equity for any cause of action that
is before the referee, including an award of attorneys’ fees and costs in
accordance with this Lease. The referee shall not, however, have the power to
award punitive damages, nor shall the referee have the power to award any other
damages that are not permitted by the express provisions of this Lease, and the
parties waive any right to recover such damages.

(f) The parties may conduct all discovery as provided in the California Code of
Civil Procedure, and the referee shall oversee discovery and may enforce all
discovery orders in the same manner as any trial court judge, with rights to
regulate discovery and to issue and enforce subpoenas, protective orders and
other limitations on discovery available under California Law.

(g) The reference proceeding shall be conducted in accordance with California
Law (including the rules of evidence), and in all regards, the referee shall
follow California Law applicable at the time of the reference proceeding. The
parties shall promptly and diligently cooperate with one another and the
referee, and shall perform such acts as may be necessary to obtain a prompt and
expeditious resolution of the dispute or controversy in accordance with the
terms of this Exhibit E. In this regard, the parties agree that the parties and
the referee shall use best efforts to ensure that (a) discovery, including all
expert discovery (but excluding motions regarding discovery) be concluded within
six (6) months of the date of the appointment of the referee, and (b) a trial
date be set so that the trial proceeding is held no more than nine (9) months
after the date of the appointment of the referee.

Exhibit E
1

--------------------------------------------------------------------------------



(h) In accordance with Section 644 of the California Code of Civil Procedure,
the decision of the referee upon the whole issue must stand as the decision of
the court, and upon the filing of the statement of decision with the clerk of
the court, or with the judge if there is no clerk, judgment may be entered
thereon in the same manner as if the action had been tried by the court. Any
decision of the referee and/or judgment or other order entered thereon shall be
appealable to the same extent and in the same manner that such decision,
judgment, or order would be appealable if rendered by a judge of the superior
court in which venue is proper hereunder. The referee shall in his/her statement
of decision set forth his/her findings of fact and conclusions of law. The
parties intend this general reference agreement to be specifically enforceable
in accordance with the Code of Civil Procedure. Nothing in this Exhibit E shall
prejudice the right of any party to obtain provisional relief or other equitable
remedies from a court of competent jurisdiction as shall otherwise be available
under the Code of Civil Procedure and/or applicable court rules.

Exhibit E
2

--------------------------------------------------------------------------------



EXHIBIT F

METRO CENTER
919 EAST HILLSDALE BOULEVARD
FOSTER CITY, CALIFORNIA

ADDITIONAL PROVISIONS

1.

California Civil Code Section 1938. Pursuant to California Civil Code § 1938,
Landlord hereby states that the Premises have not undergone inspection by a
Certified Access Specialist (CASp) (defined in California Civil Code § 55.52).

Accordingly, pursuant to California Civil Code § 1938(e), Landlord hereby
further states as follows: “A Certified Access Specialist (CASp) can inspect the
subject premises and determine whether the subject premises comply with all of
the applicable construction-related accessibility standards under state law.
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant. The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the premises”.

In accordance with the foregoing, Landlord and Tenant agree that if Tenant
requests a CASp inspection of the Premises, then Tenant shall pay (i) the fee
for such inspection, and (ii) except as may be otherwise expressly provided in
this Lease, the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the Premises.

          



2. Letter of Credit.                      



2.1.

General Provisions. To the extent that Tenant would like to post a letter of
credit in lieu of the Security Deposit, Tenant shall deliver to Landlord, as
collateral for Tenant’s performance of its obligations under this Lease, a
standby, unconditional, irrevocable, transferable letter of credit (the “Letter
of Credit”) that (a) is substantially in the form of Exhibit F-1 (or another
form approved by Landlord in its sole and absolute discretion), (b) is in the
amount of $310,662.00 (the “Letter of Credit Amount”), (c) names Landlord as
beneficiary, and (d) is issued (or confirmed) by a financial institution that
meets the Minimum Financial Requirement (defined below) and is otherwise
reasonably acceptable to Landlord in its reasonable discretion. Thereafter, the
terms and conditions of this Section 2 shall apply, and promptly thereafter
Landlord shall return to Tenant any then unapplied portion of the Security
Deposit previously delivered by Tenant to Landlord. For purposes hereof, a
financial institution shall be deemed to meet the “Minimum Financial
Requirement” at a particular time only if such financial institution then (i)
has not been placed into receivership by the FDIC, and (ii) has a financial
strength that, in Landlord’s good faith judgment, is not less than that which is
then generally required by Landlord and its Affiliates as a condition to
accepting letters of credit in support of new leases. Tenant shall cause the
Letter of Credit to be continuously maintained in effect (whether through
replacement, renewal or extension) in the Letter of Credit Amount through the
date (the “Final LC Expiration Date”) occurring 60 days after the scheduled
expiration date of the Term, as it may be extended from time to time.

 



2.2. Replacement of Letter of Credit.           

 

                      A.

If the Letter of Credit held by Landlord expires or terminates before the Final
LC Expiration Date (whether by reason of a stated expiration date or a notice of
termination or non-renewal given by the issuing bank), Tenant shall deliver to
Landlord, not later than 60 days before such expiration or termination, a new
Letter of Credit, or a certificate of renewal or extension of the Letter of
Credit held by Landlord, in an amount not less than the Letter of Credit Amount
(less the amount of any unapplied Proceeds (defined in Section 2.3 below) then
held by Landlord) and otherwise satisfying all of the requirements set forth in
the first sentence of Section 2.1 above (the “LC Requirements”).

Exhibit F
1

--------------------------------------------------------------------------------




                      B.

If, at any time before the Final LC Expiration Date, the financial institution
that issued (or confirmed) the Letter of Credit held by Landlord does not meet
the Minimum Financial Requirement, then Tenant, within 10 business days after
Landlord’s demand, shall deliver to Landlord, in replacement of such Letter of
Credit, a new Letter of Credit that (i) is issued (or confirmed) by a financial
institution that meets the Minimum Financial Requirement and is otherwise
acceptable to Landlord in its reasonable discretion, and (ii) is in an amount
not less than the Letter of Credit Amount (less the amount of any unapplied
Proceeds then held by Landlord) and otherwise satisfies all of the LC
Requirements, whereupon Landlord shall return to Tenant the Letter of Credit
that is being replaced.

                                   C.

If, at any time before the Final LC Expiration Date, the amount of the Letter of
Credit held by Landlord is less than the Letter of Credit Amount (less the
amount of any unapplied Proceeds then held by Landlord), then Tenant, within
five (5) business days after Landlord’s demand, shall either (i) deliver to
Landlord an additional Letter of Credit that is in an amount not less than the
amount of such shortfall and otherwise satisfies all of the LC Requirements, or
(ii) deliver to Landlord, in replacement of the Letter of Credit held by
Landlord, a new Letter of Credit that is in an amount not less than the Letter
of Credit Amount (less the amount of any unapplied Proceeds then held by
Landlord) and otherwise satisfies all of the LC Requirements (whereupon, in the
case of this clause (ii), Landlord shall return to Tenant the Letter of Credit
that is being replaced).

             D.

If, at any time, Tenant is obligated to deliver to Landlord a replacement Letter
of Credit pursuant to the terms of this Section 2.2 but Tenant is unable to do
so despite its good faith efforts, then Tenant shall be permitted (in lieu
thereof) to deliver to Landlord a cash Security Deposit to Landlord in the
amount of $310,662.00. In such event, (i) Landlord shall hold such Security
Deposit in accordance with Section 21 of the Lease, (ii) the amount referenced
in Section 1.8 of the Lease shall be deemed to be $310,662.00 and (iii) Tenant
shall have no further obligation to deliver a Letter of Credit under this
Section 2 of this Exhibit F.

       

           2.3.

Drawings Under Letter of Credit; Use of Proceeds. If Tenant breaches any
provision of this Lease (including any provision of Section 2.2 above) and
either (i) such breaches continues beyond any applicable notice and cure period
or (ii) this Lease expires or terminates, Landlord, without limiting its
remedies and without notice to Tenant, may draw upon the Letter of Credit and
either (a) use all or part of the proceeds of the Letter of Credit (“Proceeds”)
to cure such breach and compensate Landlord for any loss or damage caused by
such breach, including any damage for which recovery may be made under
California Civil Code § 1951.2, or (b) hold the Proceeds, without segregation,
until they are applied as provided in the preceding clause (a) or paid to Tenant
pursuant to Section 2.4 below.

                                 2.4.

Payment of Unapplied Proceeds to Tenant. Upon receiving any new or additional
Letter of Credit (or any certificate of renewal or extension of a Letter of
Credit) satisfying the applicable requirements of Section 2.2 above, Landlord
shall pay to Tenant any unapplied Proceeds then held by Landlord, except to the
extent, if any, that the amount of the Letter of Credit then held by Landlord is
less than the Letter of Credit Amount. In addition, any unapplied Proceeds shall
be paid to Tenant within 60 days after the latest to occur of (a) the expiration
of the Term, (b) Tenant’s surrender of the Premises as required under this
Lease, or (c) determination of the final Rent due from Tenant.

  2.5.

Nature of Letter of Credit and Proceeds. Landlord and Tenant acknowledge and
agree that, subject to the terms of this Section 2, neither the Letter of Credit
nor any Proceeds are (i) the property of Tenant or its bankruptcy estate, or
(ii) intended to serve as, or in lieu of, a security deposit.

     

3.

Extension Option.

                      3.1.

Grant of Option; Conditions. Tenant shall have the right (the “Extension
Option”) to extend the Term for one (1) additional period of five (5) years
beginning on the day immediately following the expiration date of the Lease and
ending on the fifth anniversary of such expiration date (the “Extension Term”),
if:

     

                      (a)

not less than 9 and not more than 12 full calendar months before the expiration
date of the Lease, Tenant delivers written notice to Landlord (the “Extension
Notice”) electing to exercise the Extension Option;

                                   (b)

no Default exists when Tenant delivers the Extension Notice;

Exhibit F
2

--------------------------------------------------------------------------------




                      (c)

no more than 50% of the Premises is sublet when Tenant delivers the Extension
Notice; and

                                  

(d)

the Lease has not been assigned (other than pursuant to a Permitted Transfer)
before Tenant delivers the Extension Notice.

  3.2.

Terms Applicable to Extension Term.

  A.

During the Extension Term, (a) the Base Rent rate per rentable square foot shall
be equal to the Prevailing Market rate per rentable square foot; (b) Base Rent
shall increase, if at all, in accordance with the increases assumed in the
determination of Prevailing Market rate; and (c) Base Rent shall be payable in
monthly installments in accordance with the terms and conditions of the Lease.

 

B.

During the Extension Term Tenant shall pay Tenant’s Share of Expenses and Taxes
for the Premises in accordance with the Lease.

  3.3.

Procedure for Determining Prevailing Market.

  A. Initial Procedure. Within 30 days after receiving the Extension Notice,
Landlord shall give Tenant written notice of Landlord’s estimate of the
Prevailing Market rate for the Extension Term (“Landlord’s Estimate”). Within 30
days of receiving Landlord’s Estimate, Tenant shall give Landlord either (i)
written notice (“Tenant’s Binding Notice”) accepting Landlord’s Estimate, or
(ii) written notice (“Tenant’s Rejection Notice”) rejecting such estimate and
stating Tenant’s estimate of the Prevailing Market rate for the Extension Term.
If Tenant gives Landlord a Tenant’s Rejection Notice, Landlord, within 15 days
thereafter, shall give Tenant either (i) written notice (“Landlord’s Binding
Notice”) accepting Tenant’s estimate of the Prevailing Market rate for the
Extension Term stated in Tenant’s Rejection Notice, or (ii) written notice
(“Landlord’s Rejection Notice”) rejecting such estimate. If Landlord gives
Tenant a Landlord’s Rejection Notice, Landlord and Tenant shall work together in
good faith to agree in writing upon the Prevailing Market rate for the Extension
Term. If, within 30 days after delivery of a Landlord’s Rejection Notice, the
parties fail to agree in writing upon the Prevailing Market rate, the provisions
of Section 3.3.B below shall apply.  



B.

Dispute Resolution Procedure.

 

           1.

If, within 30 days after delivery of a Landlord’s Rejection Notice, the parties
fail to agree in writing upon the Prevailing Market rate, Landlord and Tenant,
within five (5) days thereafter, shall each simultaneously submit to the other,
in a sealed envelope, its good faith estimate of the Prevailing Market rate for
the Extension Term (collectively, the “Estimates”). Within seven (7) days after
the exchange of Estimates, Landlord and Tenant shall each select a broker or
agent (an “Agent”) to determine which of the two Estimates most closely reflects
the Prevailing Market rate for the Extension Term. Each Agent so selected shall
be licensed as a real estate broker or agent and in good standing with the
California Department of Real Estate, and shall have had at least five (5)
years’ experience within the previous 10 years as a commercial real estate
broker or agent working in Foster City, California, with working knowledge of
current rental rates and leasing practices relating to buildings similar to the
Building.

                                            2.

If each party selects an Agent in accordance with Section 3.3.B.1 above, the
parties shall cause their respective Agents to work together in good faith to
agree upon which of the two Estimates most closely reflects the Prevailing
Market rate for the Extension Term. The Estimate, if any, so agreed upon by such
Agents shall be final and binding on both parties as the Prevailing Market rate
for the Extension Term and may be entered in a court of competent jurisdiction.
If the Agents fail to reach such agreement within 20 days after their selection,
then, within 10 days after the expiration of such 20-day period, the parties
shall instruct the Agents to select a third Agent meeting the above criteria
(and if the Agents fail to agree upon such third Agent within 10 days after
being so instructed, either party may cause a court of competent jurisdiction to
select such third Agent). Promptly upon selection of such third Agent, the
parties shall instruct such Agent (or, if only one of the parties has selected
an Agent within the 7-day period described above, then promptly after the
expiration of such 7-day period the parties shall instruct such Agent) to
determine, as soon as practicable but in any case within 14 days after his
selection, which of the two Estimates most closely reflects the Prevailing
Market rate. Such determination by such Agent (the “Final Agent”) shall be final
and binding on both parties as the Prevailing Market rate for the Extension Term
and may be entered in a court of competent jurisdiction. If the Final Agent
believes that expert advice would materially assist him, he may retain one or
more qualified persons to provide such expert advice. The parties shall share
equally in the costs of the Final Agent and of any experts retained by the Final
Agent. Any fees of any other broker, agent, counsel or expert engaged by
Landlord or Tenant shall be borne by the party retaining such broker, agent,
counsel or expert.

Exhibit F
3

--------------------------------------------------------------------------------




C.

Adjustment. If the Prevailing Market rate has not been determined by the
commencement date of the Extension Term, Tenant shall pay Base Rent for the
Extension Term upon the terms and conditions in effect during the last month
ending on or before the expiration date of the Lease until such time as the
Prevailing Market rate has been determined. Upon such determination, the Base
Rent for the Extension Term shall be retroactively adjusted. If such adjustment
results in an under- or overpayment of Base Rent by Tenant, Tenant shall pay
Landlord the amount of such underpayment, or receive a credit in the amount of
such overpayment, with or against the next Base Rent due under the Lease.

                                  

3.4.

Extension Amendment. If Tenant is entitled to and properly exercises its
Extension Option, and if the Prevailing Market rate for the Extension Term is
determined in accordance with Section 3.3 above, Landlord, within a reasonable
time thereafter, shall prepare and deliver to Tenant an amendment (the
“Extension Amendment”) reflecting changes in the Base Rent, the Term, the
expiration date of the Lease, and other appropriate terms in accordance with
this Section 3, and Tenant shall execute and return (or provide Landlord with
reasonable objections to) the Extension Amendment within 15 days after receiving
it. Notwithstanding the foregoing, upon determination of the Prevailing Market
rate for the Extension Term in accordance with Section 3.3 above, an otherwise
valid exercise of the Extension Option shall be fully effective whether or not
the Extension Amendment is executed.

                      3.5.

Definition of Prevailing Market. For purposes of this Extension Option,
“Prevailing Market” shall mean the arms-length, fair-market, annual rental rate
per rentable square foot under extension and renewal leases and amendments
entered into on or about the date on which the Prevailing Market is being
determined hereunder for space comparable to the Premises in the Building and
office buildings comparable to the Building in the Foster City, California area.
The determination of Prevailing Market shall take into account (i) any material
economic differences between the terms of the Lease and any comparison lease or
amendment, such as rent abatements, construction costs and other concessions,
and the manner, if any, in which the landlord under any such lease is reimbursed
for operating expenses and taxes; (ii) any material differences in configuration
or condition between the Premises and any comparison space, including any cost
that would have to be incurred in order to make the configuration or condition
of the comparison space similar to that of the Premises; and (iii) any
reasonably anticipated changes in the Prevailing Market rate from the time such
Prevailing Market rate is being determined and the time such Prevailing Market
rate will become effective under the Lease.

    3.6.

Intentionally Omitted.

     

4.

Monument Signage.

                                   4.1.

So long as (i) Tenant is not in Default under the terms of the Lease; (ii)
Tenant is in occupancy of the Premises; (iii) Tenant has not assigned the Lease
(other than in connection with a Permitted Transfer) or sublet (other than to an
Affiliate) any part of the Premises, and (iv) Tenant notifies Landlord prior to
January 1, 2020, of its desire to have a Panel (as hereinafter defined)
(individually a “Signage Condition” and collectively, the “Signage Conditions”),
Tenant shall have the right, subject to the terms hereof, to have its name
placed (the “Panel”) on the shared Building monument sign located at the corner
of E. Hillsdale Boulevard & W. Parkway Lane (the "Monument Sign"). The
installation of the Panel shall be subject to (a) the approval of any
governmental authority having jurisdiction and (b) the existing rights of
existing tenants in the Building. The location of the Panel shall be subject to
Landlord’s reasonable discretion. The Panel shall (1) be designed by Landlord,
(2) contain the Tenant’s name, (3) be of a similar size and style as the names
of other tenants on the Monument Sign and be harmonious with the design
standards of the Building and Monument Sign, (4) be affixed to the Monument Sign
in a manner consistent with the other tenant names on the Monument Sign, and (5)
if the other tenant names on the Monument Sign are currently illuminated, be
illuminated in a similar manner. Following receipt of all necessary governmental
approvals and so long as the Signage Conditions are satisfied, Landlord, at
Tenant’s sole cost and expense, shall fabricate, construct and thereafter
install the Panel on the Monument Sign. All costs for which Tenant is
responsible under this Section 4.1 shall be paid by Tenant to Landlord within 30
days of written request by Landlord.

Exhibit F
4

--------------------------------------------------------------------------------




  4.2.

Although Landlord will perform the maintenance and repair to the Monument Sign
and the Panel, Tenant shall be liable for all costs related to such maintenance,
and, if applicable, illumination thereof. In the event that additional names are
listed on the Monument Sign, all future costs of maintenance and repair shall be
prorated between Tenant and the other parties that are listed on the Monument
Sign. All costs for which Tenant is responsible under this Section 4.2 shall be
paid by Tenant to Landlord within 30 days of written request by Landlord.

                                 4.3.

Upon expiration or earlier termination of the Lease or if during the Term (and
any extensions thereof) any of the Signage Conditions are no longer satisfied,
then Tenant's rights granted herein will terminate and Tenant, at its cost
within 30 days after request by Landlord, shall remove Tenant’s Panel from the
Monument Sign and restore the affected portion of the Monument Sign to the
condition it was in prior to installation of Tenant’s Panel, ordinary wear and
tear excepted. If Tenant does not perform such work within such 30 day period,
then Landlord may do so, at Tenant’s cost, and Tenant shall reimburse Landlord
for the cost of such work within 30 days after request therefore. The provisions
of this Section 4.3 shall survive expiration or earlier termination of the
Lease.

  4.4.

Landlord may, at any time during the Term (or any extension thereof), upon 30
days prior written notice to Tenant, relocate the position of Tenant's Panel on
the Monument Sign. The cost of such relocation of Tenant's Panel shall be at the
cost and expense of Landlord.

Exhibit F
5

--------------------------------------------------------------------------------



EXHIBIT F-1

STANDBY LETTER OF CREDIT

U.S. Bank National Association

Irrevocable Standby Letter of Credit

No. 

Issuance Date:                           Expiration Date: June 1, 2028
Applicant: Geron Corporation

Beneficiary

Hudson Metro Center LLC
c/o Hudson Pacific Properties
11601 Wilshire Boulevard, Suite 900
Los Angeles, California 90025
ATTN: Gwen Pruett, Director of Contract Services

Ladies/Gentlemen:

We hereby establish our Irrevocable Standby Letter of Credit in your favor for
the account of the above referenced Applicant in the amount of three hundred and
ten thousand, six hundred and sixty-two U.S. Dollars ($310,662.00) available for
payment at sight by your draft drawn on us when accompanied by the following
documents:

1.

An original copy of this Irrevocable Standby Letter of Credit.

           2.

Beneficiary’s dated statement purportedly signed by an authorized signatory or
agent reading: “This draw in the amount of ______________________ U.S. Dollars
($____________) under your Irrevocable Standby Letter of Credit No.
____________________ represents funds due and owing to us pursuant to the terms
of that certain lease by and between Hudson Metro Center LLC, as landlord, and
Geron Corporation, as tenant, and/or any amendment to the lease or any other
agreement between such parties related to the lease.”


It is a condition of this Irrevocable Standby Letter of Credit that it will be
considered automatically extend for a one year period upon the expiration date
set forth above and upon each anniversary of such date, unless at least 60 days
prior to such expiration date or applicable anniversary thereof, we notify you
in writing, by certified mail return receipt requested or by recognized
overnight courier service, that we elect not to so extend this Irrevocable
Standby Letter of Credit. A copy of any such notice shall also be sent, in the
same manner, to: Hudson Metro Center LLC, c/o Hudson Pacific Properties, 333
Twin Dolphin Drive, Suite 100, Redwood City, California 94065, ATTN: Managing
Counsel. In addition to the foregoing, we understand and agree that you shall be
entitled to draw upon this Irrevocable Standby Letter of Credit in accordance
with 1 and 2 above in the event that we elect not to extend this Irrevocable
Standby Letter of Credit and, in addition, you provide us with a dated statement
purportedly signed by an authorized signatory or agent of Beneficiary stating
that the Applicant has failed to provide you with an acceptable substitute
irrevocable standby letter of credit in accordance with the terms of the above
referenced lease. We further acknowledge and agree that: (a) upon receipt of the
documentation required herein, we will honor your draws against this Irrevocable
Standby Letter of Credit without inquiry into the accuracy of Beneficiary’s
signed statement and regardless of whether Applicant disputes the content of
such statement; and (b) this Irrevocable Standby Letter of Credit shall permit
partial draws and, in the event you elect to draw upon less than the full stated
amount hereof, the stated amount of this Irrevocable Standby Letter of Credit
shall be automatically reduced by the amount of such partial draw.
This Irrevocable Standby Letter of Credit is transferable. Beneficiary’s drawing
rights under this Irrevocable Standby Letter of Credit shall be transferred in
their entirety by presentation of a demand in the form of the Annexed Transfer
Demand completed as indicated together with this original Irrevocable Standby
Letter of Credit including all amendments thereto (if any) to us at the
following stated place for presentation. Upon presentation of a complying demand
for transfer, the person identified as the transferee shall become the
Beneficiary, whose name and address shall be substituted for that of the
transferor on any demands, requests, or consents then or thereafter required or
permitted to be made by Beneficiary. Subject to compliance with applicable law,
we shall acknowledge and effect the demanded transfer and shall issue our advice
of transfer to the transferee.

Exhibit F-1
1

--------------------------------------------------------------------------------



This Irrevocable Standby Letter of Credit is subject to the International
Standby Practices (ISP98) ICC Publication No. 590.

We hereby engage with you to honor drafts and documents drawn under and in
compliance with the terms of this Irrevocable Standby Letter of Credit.

All communications to us with respect to this Irrevocable Standby Letter of
Credit must be addressed to our office located at
______________________________________________ to the attention of
__________________________________.

Very truly yours,                  [name] [title]

Exhibit F-1
2

--------------------------------------------------------------------------------



This is a draft for discussion purposes only. It does not represent a liability
of the bank at this time.
Any letter of credit issued will be printed on bank letterhead.

Annexed Transfer Demand

[INSERT DATE]

[name and address of Issuer or other addressee at place of presentation as
stated in standby]

Re: Standby Letter of Credit No. [reference number], dated [date], issued by
[Issuer’s name] (“Standby”)

The undersigned Beneficiary demands transfer of drawing rights in their
entirety, including rights to demand further payment, reduction, cancellation,
and transfer under the Standby and rights to give or withhold consent to any
pending or future amendment or cancellation, to the following person at the
following address: [INSERT NAME AND ADDRESS OF THAT PERSON].

Beneficiary states that the above-identified person is the transferee, from and
after the effective date of this transfer, of all of Beneficiary’s rights that
are supported by the Standby.

Beneficiary further states that there are no outstanding demands by Beneficiary
for any other transfer or for any payment, or for any reduction or cancellation
under the Standby.

Beneficiary agrees to make no such demands or requests while this demand is
outstanding. Accompanying this demand is the Standby.

**The signature of the beneficiary with title as
stated conforms with that on file with us and is
authorized for the execution of such instruction.

    (Name of Bank) (Name of Beneficiary)       By:          (Address of Bank)
(Authorized Signature) By:        (Authorized Signature) (Title)              
(Title) (Telephone Number) Date: (Telephone Number) Date:

*[Before the standby is issued, all text in [brackets – not italics] should be
completed, and optional text in [brackets - italics] should be included or
deleted (or redrafted). Text in the annexed demand form in brackets preceded by
"INSERT" (or other ALL CAPITALS guidance) and in [ALL CAPITALS. UNDERLINED] is
to be completed as indicated when the beneficiary

Exhibit F-1
3

--------------------------------------------------------------------------------